--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]” AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.1


Execution Copy


CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
 
This CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE (“Settlement Agreement” or
this “Agreement”) is made as of this 19th day of April, 2013 (the “Signing
Date”), by and between Mortgage Guaranty Insurance Corporation (“MGIC”),
and  Bank of America, N.A. (as a successor to BAC Home Loans Servicing f/k/a
Countrywide Home Loans Servicing LP (“Servicing”)) (“Bank of America”), on its
own behalf and as successor in interest by de jure merger to Countrywide Bank
FSB, formerly Treasury Bank (“Countrywide Bank”).  Each of MGIC and Bank of
America is referred to herein as a “Party” and are collectively referred to
herein as the “Parties.”  Countrywide Home Loans, Inc. (“CHL”) is a party to
this Settlement Agreement only to the extent specified in this Settlement
Agreement.  Capitalized terms have the meanings given them in Section 1.
 
RECITALS
 
WHEREAS, MGIC issued mortgage insurance policies on the Subject Loans;
 
WHEREAS, on or about December 17, 2009, CHL and Bank of America initiated the
Litigation Action in San Francisco Superior Court (“Superior Court”) against
MGIC;
 
WHEREAS, on or about January 19, 2010, MGIC removed the Litigation Action to the
United States District Court for the Northern District of California (“District
Court”);
 
WHEREAS, on or about February 24, 2010, MGIC initiated the Arbitration Action
before the American Arbitration Association against CHL and Bank of America (as
successor to Servicing);
 
WHEREAS, on or about March 16, 2010, CHL and Bank of America (on behalf of
itself and as successor to Countrywide Bank and Servicing), filed a counterclaim
against MGIC in the Arbitration Action;
 
WHEREAS, on or about March 30, 2010, the District Court granted CHL and Bank of
America’s motion to remand the Litigation Action to the Superior Court;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on or about March 31, 2010, MGIC moved to stay the District Court’s
order of remand pending appeal to the United States Court of Appeals for the
Ninth Circuit (“Ninth Circuit”), Case No. 10-15996;
 
WHEREAS, on or about April 27, 2010, MGIC timely appealed to the Ninth Circuit
from the District Court's order granting CHL and Bank of America’s motion to
remand;
 
WHEREAS, on or about May 4, 2010, the District Court denied MGIC’s motion to
stay the order of remand pending appeal to the Ninth Circuit;
 
WHEREAS, on or about October 13, 2010, the Superior Court granted MGIC’s motion
to stay the action in state court pending a final ruling in the Ninth Circuit;
 
WHEREAS, on or about January 17, 2011, MGIC filed its Answer and Counterclaims
to Respondents’ Counterclaims in the Arbitration Action;
 
WHEREAS, on or about June 15, 2011, the Ninth Circuit reversed the District
Court’s remand order;
 
WHEREAS, on or about October 18, 2011, the District Court granted MGIC’s motion
to stay the Litigation Action in federal court pending arbitration;
 
WHEREAS, each of the Parties acknowledges that absent this Settlement Agreement,
the Parties would continue to prosecute or defend their positions related to the
Mortgage Insurance Dispute, including in the Arbitration Action and the
Litigation Action;
 
WHEREAS, except as set forth in this Settlement Agreement, the Parties now
desire to limit the expense, inconvenience, and distraction of litigation,
including in the Arbitration Action and the Litigation Action, and wish to
resolve their claims and differences related to the Mortgage Insurance Dispute;
 
WHEREAS, the Parties will submit this Settlement Agreement to the GSEs for
approval and, unless terminated, this Settlement Agreement will be implemented
as of the Initial Implementation Date; and
 
WHEREAS, neither Party, by entering into this Settlement Agreement, admits the
accuracy of any position advanced by any other Party.
 
NOW, THEREFORE, intending to be legally bound, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the promises and the other matters contained herein, the Parties agree
as follows:
 
AGREEMENT
 
1.             Definitions.
 
The following definitions govern this Settlement Agreement:
 
 
(a)
“Affiliate” means, with respect to each of MGIC, Bank of America, and CHL, each
of those entities listed on Exhibit 21 to the annual report on Form 10-K most
recently filed with the United States Securities and Exchange Commission in the
case of MGIC, by MGIC Investment Corporation, a Wisconsin corporation, and in
the case of Bank of America and CHL, by Bank of America Corporation, a Delaware
corporation.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(b)
“ADR Procedure” means the alternative dispute resolution procedure set forth in
Section 11(b) with respect to any dispute arising out of an Exclusion applied by
MGIC with respect to one or more Covered Loans.

 
 
(c)
“Applicable Reduction” means a ten percent (10%) reduction of the Contested
Notices Amount on the last day of each calendar quarter, beginning on the last
day of the first calendar quarter following the Initial Implementation Date and
ending when the Contested Notices Amount is reduced to or below zero; provided
that a reduction shall occur only (i) if the OCI has not initiated and is not
pursuing an action as contemplated by Section 12(b) during the applicable
calendar quarter, or (ii) if the OCI initiated such action, (A) as of the last
day of such calendar quarter the OCI either has discontinued or has informed
MGIC that it is not pursuing such action, or (B) a final court order has been
entered dismissing such action with prejudice.  If clause (ii) of the preceding
sentence should apply, then the Contested Notices Amount shall be reduced by the
Applicable Reduction for that quarter and for each previous quarter in which the
Applicable Reduction was not applied.

 
 
(d)
“Arbitration Action” means the arbitration proceeding captioned Mortgage
Guaranty Insurance Corporation v. Countrywide Home Loans, Inc., et al., American
Arbitration Association, Case No. 51 148 Y 00398 10.

 
 
(e)
“Bank of America” means Bank of America, N.A., as set forth in the Preamble.

 
 
(f)
“Bank of America Released Parties” means Bank of America, each of its
Affiliates, and each of Bank of America’s and its Affiliates’ respective
predecessors, successors, and assigns, and all of their respective shareholders,
directors, officers, employees and agents.

 
 
(g)
“Bank of America Releasors” means Bank of America, each of its Affiliates, and
each of Bank of America’s and its Affiliates’ respective predecessors,
successors, and assigns, and all of their respective shareholders, directors,
officers, employees and agents.

 
 
(h)
“Bank of America Share” means, with respect to any Covered Loan that is a Class
1 GSE Loan, the product of (x) 1 minus [***] and (y) the Loss with respect to
the Perfected Claim on such Covered Loan, provided that if the proviso in the
definition of Settlement Percentage Claim Payment applies to such Covered Loan,
the Bank of America Share shall be [***].

 
 
(i)
“Bank of America Share Report” means each loan report in the form of Exhibit M,
to be delivered pursuant to Section 3(e).

 
 
(j)
“Category” means each of the following as a separate group: (i) Class 1 GSE
Loans; (ii) HFI Loans; and (iii) Class 2 GSE Loans.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(k)
“Causes of Action” means all claims, damages, demands, proceedings, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses (including, but not limited to, attorneys’
fees and costs associated with any court or administrative proceedings),
judgments, orders and liabilities, of any kind whatsoever, in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, certain or
speculative, and whether concealed or hidden, which have existed, may have
existed, or do exist.

 
 
(l)
“CHL” means Countrywide Home Loans, Inc. as set forth in the Preamble.

 
 
(m)
“CHL Released Parties” means CHL, each of its Affiliates, and each of CHL’s and
its Affiliates’ respective predecessors, successors, and assigns, and all of
their respective shareholders, directors, officers, employees and agents.

 
 
(n)
“CHL Releasors” means CHL, each of its Affiliates, and each of CHL’s and its
Affiliates’ respective predecessors, successors, and assigns, and all of their
respective shareholders, directors, officers, employees and agents.

 
 
(o)
“Claim” has, with respect to any Subject Loan, the meaning set forth in the
applicable Master Policy.

 
 
(p)
“Claim Group” means one or more disputed claims but not in excess of fifteen
(15) disputed claims.

 
 
(q)
“Class 1 GSE Loans” means those loans identified as Class 1 GSE Loans on any of
Schedules 1 through 9.

 
 
(r)
“Class 2 GSE Loans” means those loans identified as Class 2 GSE Loans on any of
Schedules 1 through 9.

 
 
(s)
“Confidential Information” means the content of this Settlement Agreement that
is nonpublic, the negotiation of this Settlement Agreement, and any discussions
or information (written or oral) exchanged during the Arbitration Action, the
Litigation Action, or any dispute resolution pursuant to Section 11, including
any written decision or award issued by any arbitrator described in Section
11.  Confidential Information does not include information that (i) was or
becomes generally available to the public, other than as a result of a
disclosure by a Party or a representative of a Party in violation of the
provisions of Section 16, or (ii) becomes available to a Party on a
non-confidential basis from an independent source which is not bound by any
obligation to keep such Confidential Information confidential.

 
 
(t)
“Contested Notices Amount” means an amount calculated as of the Initial
Implementation Date equal to (x) the sum of all of the Claim benefit amounts of
the Past Coverage Determination Loans less (y) the sum of (i) the amount of the
Settlement Payment and (ii) the aggregate amount of the premium refund checks
associated with the Past Coverage Determination Loans.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(u)
“Countrywide Bank” means Countrywide Bank FSB, formerly Treasury Bank as set
forth in the Preamble.

 
 
(v)
“Coverage Rescission” means a rescission or denial of coverage under an
applicable Master Policy by reason of any fact, event or circumstance other than
a fact, event or circumstance which is the basis for an Exclusion.

 
 
(w)
“Covered Loans” means (i) those loans that have coverage in-force as of December
31, 2012, or coverage was in-force prior to a default that existed as of
December 31, 2012, listed on Schedule 1 as of the Signing Date, as updated
pursuant to Section 3(a), and as finalized with respect to the Initial
Implementation Date pursuant to Section 3(b), including, for the avoidance of
doubt, the Pending Rescission Loans, and (ii) the Recently Rescinded Loans.

 
 
(x)
“Current Liability Amount” means an amount calculated as of the date the OCI
files a court complaint in an action that seeks an order of the type referred to
in Section 12(b) equal to (x) the Contested Notices Amount less (y) all
Applicable Reductions.

 
 
(y)
“Curtailment” means any reduction or correction by MGIC to some portion of a
payment of a Claim on a Subject Loan based on alleged loan servicing-related
conduct.

 
 
(z)
“Denial Settlement Payment” means the amount of [***], to be deposited to the
Escrow Accounts by MGIC as set forth in Section 2(a), and disbursed as set forth
in Section 8.

 
 
(aa)
“Disclosee” means the Party from whom the disclosure of Confidential Information
is sought by any nonparty as described in Section 16(b).

 
 
(bb)
“Dispute” means any dispute between the Parties arising under or relating to
this Settlement Agreement that does not involve (i) an Exclusion to be resolved
pursuant to the ADR Procedure set forth in Section 11(b), (ii) enforcement of an
arbitral decision rendered pursuant to Section 11(b), 11(c), or 11(d), (iii) any
Curtailment, or (iv) a Payment Dispute.

 
 
(cc)
“District Court” means the United Stated District Court for the Northern
District of California as set forth in the Recitals.

 
 
(dd)
“DPO” means any OCI administrative order under which MGIC may be operating after
the Initial Implementation Date that requires MGIC to pay Claims in part by
deferred payment obligations.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(ee)
“Escrow Account” means each of the escrow accounts to be established pursuant to
Section 2(c).

 
 
(ff)
“Escrow Agreement” means an escrow agreement in the form of Exhibit H with U.S.
Bank National Association, or other escrow agent mutually agreed by the Parties.

 
 
(gg)
“Exclusion” means a basis to either rescind coverage or deny a Claim or coverage
under an applicable Master Policy for a Covered Loan if, and only if, the
applicable Master Policy provision permitting such rescission or denial is
specified on Exhibit F.

 
 
(hh)
“GSE/HFI Loans” means, collectively, those loans that are designated as Class 1
GSE Loans, HFI Loans, or Class 2 GSE Loans on any of Schedules 1 through 9,
which include loans sold to the GSEs by CHL or held in portfolio by Bank of
America.

 
 
(ii)
“GSEs” means the Federal National Mortgage Association (“Fannie Mae”) and the
Federal Home Loan Mortgage Corporation (“Freddie Mac”).

 
 
(jj)
“HFI Loans” means those loans that are designated as HFI Loans on any of
Schedules 1 through 9, which include loans that are held in portfolio by Bank of
America.

 
 
(kk)
“Indemnified Party” means each of MGIC and its Affiliates, on the one hand, and
Bank of America and its Affiliates and/or CHL and its Affiliates (with respect
to CHL and its Affiliates, solely as and to the extent that CHL is a
counterparty to MGIC under this Agreement), on the other hand, which shall be
indemnified, defended and held harmless by the other Party as set forth in this
Agreement.

 
 
(ll)
“Indemnifying Party” means each of MGIC, on the one hand, and Bank of America
and/or CHL (with respect to CHL, solely as and to the extent that CHL is a
counterparty to MGIC under this Agreement), on the other hand, which shall
indemnify, defend and hold harmless the other Party and its Affiliates as set
forth in this Agreement.

 
 
(mm)
“Initial Implementation Date” means a date mutually agreed upon by the Parties
that occurs on the last day of a month no later than ninety (90) days after the
entry of orders dismissing the Arbitration Action as to the GSE/HFI Loans
pursuant to Section 6(d).

 
 
(nn)
“Litigation Action” means the action currently captioned Countrywide Home Loans,
Inc., et al. v. Mortgage Guaranty Insurance Corporation, United States District
Court for the Northern District of California, Case No. CV 10-00233 JSW, on
removal from San Francisco Superior Court Case No. CGC-09-495278.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(oo)
“Loss” has, with respect to any Subject Loan, the meaning set forth in the
applicable Master Policy, including corrections and curtailments, and for the
avoidance of doubt, Curtailments.

 
 
(pp)
“Master Policy” means, with respect to any Subject Loan, the applicable mortgage
guaranty master policy (Form #71-7135, 71-70283, or 71-70276) and all applicable
endorsements under which MGIC provided primary mortgage guaranty insurance on
the Subject Loan, and the related certificate issued under any Master Policy.

 
 
(qq)
“MGIC” means Mortgage Guaranty Insurance Corporation as set forth in the
Preamble.

 
 
(rr)
“MGIC Account” means the demand deposit account established and maintained by
Bank of America at Bank of America pursuant to Section 10(d).

 
 
(ss)
“MGIC Released Parties” means MGIC, each of its Affiliates, and each of MGIC’s
and its Affiliates’ predecessors, successors, and assigns, and all of their
respective shareholders, directors, officers, employees and agents.

 
 
(tt)
“MGIC Releasors” means MGIC, each of its Affiliates, and each of MGIC’s and its
Affiliates’ predecessors, successors, and assigns, and all of their respective
shareholders, directors, officers, employees and agents.

 
 
(uu)
“Monthly Loan Report” means each reconciliation loan report to be delivered by
MGIC pursuant to Section 3(a).

 
 
(vv)
“Mortgage Insurance Dispute” means all Causes of Action related to the Subject
Loans arising from, under, or in connection with, or otherwise related in any
way to, (i) mortgage insurance coverage provided by MGIC with respect to the
Subject Loans and (ii) [***], including, for the avoidance of doubt, those
Causes of Action at issue between the Parties in the Arbitration Action and the
Litigation Action; provided that the Mortgage Insurance Dispute does not include
any Causes of Action or defenses related to any Curtailments.

 
 
(ww)
“Ninth Circuit” means the United States Court of Appeals for the Ninth Circuit
as set forth in the Recitals.

 
 
(xx)
“Neutral” has the meaning set forth in Section 11(d).

 
 
(yy)
“OCI” means the Wisconsin Office of the Commissioner of Insurance.

 
 
(zz)
“Party” and “Parties” means MGIC and Bank of America as set forth in the
Preamble, except that the term “Party” or “Parties” as used in Sections 4(a),
6(c), (11)(c), 11(e), 16, 17, and 19 shall include CHL.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(aaa)
“Past Coverage Determination Loans” means loans for which MGIC rescinded or
denied coverage before November 1, 2011, listed on Schedule 2 as of the Signing
Date, as updated pursuant to Section 3(a), and as finalized with respect to the
Initial Implementation Date pursuant to Section 3(b).

 
 
(bbb)
“Past Paid Loans” means loans for which MGIC made Claim benefit payments prior
to November 1, 2011, listed on Schedule 5 as of the Signing Date, as finalized
with respect to the Initial Implementation Date pursuant to Section 3(b).

 
 
(ccc)
“Payment Dispute” has the meaning set forth in Section 11(d).

 
 
(ddd)
“Pending Rescission Loans” means loans for which MGIC has made a determination
to rescind coverage, but which rescission has not been processed, after October
31, 2011, as listed on Schedule 8 as of the Signing Date, as updated pursuant to
Section 3(a), and as finalized with respect to the Initial Implementation Date
pursuant to Section 3(b).

 
 
(eee)
“Perfected Claim” means a Claim that is perfected pursuant to Section 10(a)(ii),
Section 10(b)(i), or Section 10(c)(i) or Section 10(c)(ii), as applicable.

 
 
(fff)
“Premium Refund Credit” means, with respect to the HFI Loans and the Class 2 GSE
Loans, an amount identified in Section 2(a)(ii)(A) or Section 2(a)(iii)(A) as
the premium refund and escheated premium deductions with respect to that
Category.

 
 
(ggg)
“Recently Denied Loans” means the loans for which MGIC denied Claims after
October 31, 2011 and on or prior to December 31, 2012, listed on Schedule 9 as
of the Signing Date, as finalized with respect to the Initial Implementation
Date pursuant to Section 3(b).

 
 
(hhh)
“Recently Paid Loans” means the loans for which MGIC has paid Claims for the
period after October 31, 2011, listed on Schedule 3 as of the Signing Date, as
updated pursuant to Section 3(a), and as finalized with respect to the Initial
Implementation Date pursuant to Section 3(b).

 
 
(iii)
“Recently Rescinded Loans” means the loans for which MGIC rescinded coverage
after October 31, 2011, listed on Schedule 4 as of the Signing Date, as updated
pursuant to Section 3(a), and as finalized with respect to the Initial
Implementation Date pursuant to Section 3(b).

 
 
(jjj)
“Reimbursement Amount” means, as to the Class 2 GSE Loans, the product of (x)
one minus the Settlement Percentage and (y) the aggregate amount of Recently
Paid Loans for the Class 2 GSE Loans, calculated as of the Initial
Implementation Date.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(kkk)
“Reimbursement Payment” means, for Class 1 GSE Loans and HFI Loans that are
Recently Paid Loans, the amount of [***], to be deposited to the Escrow Accounts
by Bank of America as set forth in Section 2(b), and disbursed as set forth in
Section 8.

 
 
(lll)
“Reinstatement Loans” means the Class 1 GSE Loans that will be reinstated by
MGIC in partial consideration, among other things, of Bank of America’s release
of MGIC with respect to the Past Coverage Determination Loans, listed on
Schedule 6 as of the Signing Date, as updated pursuant to Section 3(a), and as
finalized with respect to the Initial Implementation Date pursuant to Section
3(b).

 

 
(mmm)
“Required Consents” means written consents from the GSEs and the interpretive
letter from the OCI, in each case pursuant to Section 4(a).

 
 
(nnn)
“Resolved Covered Loan” means each Covered Loan for which: (i) MGIC made a
Settlement Percentage Claim Payment and Bank of America has waived, pursuant to
Section 11(b)(ii)(A), its ability to invoke the ADR Procedure; or (ii) there has
been a final decision pursuant to Section 11(b)(ii)(I) under the ADR Procedure,
and the Party for whose benefit the decision made an award has obtained, or
could have obtained if sought, full satisfaction of such award.

 
 
(ooo)
“Servicing” means Bank of America, as a successor to BAC Home Loans Servicing
f/k/a Countrywide Home Loans Servicing LP, as set forth in the Preamble.

 
 
(ppp)
“Settlement Payment” means the amount of [***] (calculated by the amount of
[***] less [***] (the aggregate amount of the premium refund checks associated
with Class 1 GSE Loans and the applicable Premium Refund Credit with respect to
the HFI Loans and the Class 2 GSE Loans, and the premium refunds that have
escheated to the states pursuant to applicable law with respect to all
Categories)), to be deposited to the Escrow Accounts by MGIC as set forth in
Section 2(a), and disbursed as set forth in Section 8.

 
 
(qqq)
“Settlement Percentage” means [***] with respect to each of the GSE/HFI Loans
for, among other things, payment of Perfected Claims pursuant to Section 10(c).

 
 
(rrr)
“Settlement Percentage Claim Payment” means, with respect to any Covered Loan,
the product of (x) the Settlement Percentage and (y) the Loss with respect to an
applicable Perfected Claim; provided that if MGIC exercises the property
acquisition settlement option permitted by the applicable Master Policy, the
Settlement Percentage Claim Payment shall be the Loss, reduced by an amount
equal to the product of (x) 1 minus the  Settlement Percentage and (y) what the
Loss would have been if MGIC had exercised the “percentage guaranty option,” as
defined in the applicable Master Policy (such product is the “Reduced
Amount”).  Illustrative examples of the calculation of the Settlement Percentage
Claim Payment are provided on Exhibit N.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(sss)
“Signing Date” means the date this Settlement Agreement is made, as specified in
the Preamble to this Settlement Agreement.

 
 
(ttt)
“Statutory Statements” has the meaning given in Section 19(k)(ii) of this
Settlement Agreement.

 
 
(uuu)
“Subject Loan” means each of the loans designated on any of Schedules 1 through
9 as of the Signing Date, as updated pursuant to Section 3(a), and as finalized
with respect to the Initial Implementation Date pursuant to Section 3(b).

 
 
(vvv)
“Subject Loan Report” means each loan report in the form of Exhibit I, to be
delivered pursuant to Section 3(d).

 

 
(www)
“Superior Court” means the San Francisco Superior Court as set forth in the
Recitals.

 
 
(xxx)
“Transfer Period” means the period beginning on the date of the last transfer of
any portion of the Settlement Payment and the Denial Settlement Payment to the
Escrow Accounts by MGIC under Section 2(a) and ending on the date that is four
(4) months later, with the understanding that the intent of the Parties is that
the “time of transfer” or “transfer” of the Settlement Payment and the Denial
Settlement Payment for purposes of Wisconsin Statute section 645.54 shall be
such deposit of the Settlement Payment and the Denial Settlement Payment into
the Escrow Accounts under Section 2(a).

 
 
(yyy)
“True-Up Loans” means Pending Rescission Loans that will be rescinded, and/or
Recently Rescinded Loans that will remain rescinded, to compensate MGIC for the
Reimbursement Amount pursuant to Section 7(b)(i), listed on Schedule 7 as of the
Signing Date, as updated pursuant to Section 3(a), and as finalized with respect
to the Initial Implementation Date pursuant to Section 3(b).  Only Class 2 GSE
Loans may be designated as True-Up Loans.

 
 
(zzz)
“Unresolved Covered Loan” means each Covered Loan for which (i) MGIC has not
made a determination of coverage; (ii) MGIC has provided written notice of an
Exclusion with respect to such Covered Loan, and Bank of America has given MGIC
written notification of a dispute pursuant to Section 11(b), Bank of America has
not waived, pursuant to Section 11(b)(ii)(A), its ability to invoke the ADR
Procedure, and there has not been a final decision or other final resolution, by
the passage of time or otherwise, under the ADR Procedure pursuant to Section
11(b)(ii)(I); or (iii) there has been a final decision under the ADR Procedure,
but the Party for whose benefit the decision made an award has sought but has
not obtained full satisfaction of such award pursuant to the ADR Procedure.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
2.
Settlement Payment, Denial Settlement Payment, and Reimbursement Payment;
Establishing Escrow; Effect of Deposits into Escrow Accounts; Security Interest.

 
 
(a)
MGIC’s Deposit of the Settlement Payment and the Denial Settlement Payment into
Escrow.  MGIC shall, within five (5) business days of the Signing Date, deposit
the Settlement Payment and the Denial Settlement Payment in immediately
available funds into one of the Escrow Accounts.  The Settlement Payment and the
Denial Settlement Payment shall be allocated as follows:

 
 
(i)
As to Class 1 GSE Loans:

 
 
(A)
[***] (applicable Settlement Payment after deductions) (calculated by:  [***]
(applicable Settlement Payment before deductions) less [***] (the sum of premium
refund checks and premium refunds that have escheated to the states pursuant to
applicable law)); and

 
 
(B)
[***] (applicable Denial Settlement Payment);

 
 
(ii)
As to HFI Loans:

 
 
(A)
[***] (applicable Settlement Payment after deductions) (calculated by:  [***]
(applicable Settlement Payment before deductions) less [***] (the sum of the
applicable Premium Refund Credit and those premium refunds that have escheated
to the states pursuant to applicable law)); and

 
 
(B)
[***] (applicable Denial Settlement Payment); and

 
 
(iii)
As to Class 2 GSE Loans:

 
 
(A)
[***] (applicable Settlement Payment after deductions) (calculated by:  [***]
(applicable Settlement Payment before deductions) less [***] (the sum of the
applicable Premium Refund Credit and those premium refunds that have escheated
to the states pursuant to applicable law)); and

 
 
(B)
[***] (applicable Denial Settlement Payment).

 
 
(iv)
MGIC’s deposit of the Settlement Payment and the Denial Settlement Payment may
be transferred in multiple wire transfers to the applicable Escrow Account,
provided that each wire transfer shall indicate, with respect to each of the
Settlement Payment and the Denial Settlement Payment, (A) the Category or
Categories of loans and (B) the breakdown of the transfer among each Category.

 
 
(v)
The Settlement Payment and the Denial Settlement Payment shall be disbursed
pursuant to Section 8.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(vi)
For the avoidance of doubt, Bank of America shall be entitled to retain the
funds attributable to all premium refund checks with respect to Past Coverage
Determination Loans; provided that the amount of the premium refunds related to
Class 1 GSE loans as referenced in Section 2(a)(i)(A) shall be deducted from the
Settlement Payment pursuant to Section 2(a)(i)(A) and the Premium Refund Credits
shall be deducted from the Settlement Payment pursuant to Sections 2(a)(ii)(A)
and 2(a)(iii)(A).  MGIC shall be entitled to a credit against the Settlement
Payment for any additional premium refunds with respect to Past Coverage
Determination Loans that escheat to the states pursuant to applicable law after
December 31, 2012.  The Parties agree to cooperate with each other in good faith
to avoid the escheatment of premium refunds after the Signing Date.

 
 
(b)
Bank of America’s Deposit of the Reimbursement Payment into Escrow.  Bank of
America shall, within five (5) business days of the Signing Date, deposit the
Reimbursement Payment in immediately available funds into the second of the
Escrow Accounts.  The Reimbursement Payment shall be disbursed pursuant to
Section 8.

 
 
(c)
Establishing Escrow.  In establishing the Escrow Accounts, the Parties shall
enter into an Escrow Agreement, in substantially the form of Exhibit H hereto,
which instructs the escrow agent as follows:

 
 
(i)
The escrow agent shall hold the escrow funds in two segregated interest-bearing
accounts, and shall not disburse any proceeds except as provided by this
Settlement Agreement.

 
 
(ii)
Upon receipt of the Reimbursement Payment and any portion of any Settlement
Payment and the Denial Settlement Payment, the escrow agent shall acknowledge
the receipt and deposit of each such portion to the Parties and counsel
identified in Section 17(a).

 
 
(iii)
The escrow funds shall be held in the Escrow Accounts and only for the purpose
and subject to the terms and conditions set forth in this Settlement Agreement,
and shall not be subject to any lien, attachment, trusteeship or any other
judicial process.  No third parties or their respective creditors shall have any
right to, or claim respecting, the escrow funds.

 
 
(iv)
The Escrow Accounts shall be held separately and segregated from all other funds
or accounts held by the escrow agent.

 
 
(v)
The Parties shall be equally responsible for the expenses incurred by the escrow
agent in connection with the Escrow Accounts.

 
 
(d)
Effects of Deposits into Escrow Account.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(i)
Bank of America intends, and MGIC will not dispute, that the Escrow Agreement
and the Escrow Accounts thereunder constitute an “escrow” within the meaning of
Wisconsin Statute section 645.03(1)(j).

 
 
(ii)
Each of MGIC and Bank of America intends, and neither Party will dispute, that
(A) the Escrow Agreement and the Escrow Accounts thereunder transfer (x) to the
Escrow Agent legal title to the funds in such Escrow Accounts and (y) to each of
the Parties equitable ownership (contingent or otherwise) of the funds deposited
in the Escrow Accounts to which each is entitled to disbursement in accordance
with the provisions of this Settlement Agreement and the Escrow Agreement; and
(B) neither Party has equitable ownership (contingent or otherwise) of any of
such funds to which it is not entitled to disbursement in accordance with the
provisions of this Settlement Agreement and the Escrow Agreement.

 
 
(e)
Security Interest.

 
 
(i)
MGIC hereby represents that it has not assigned any of, and grants Bank of
America a security interest in all of, MGIC’s right, title and interest in and
to any and all disbursements from the Escrow Accounts to which MGIC is entitled
pursuant to the terms and conditions of this Settlement Agreement or the Escrow
Agreement, as security for the full performance of MGIC’s obligations under this
Settlement Agreement and the Escrow Agreement.  Bank of America intends to file
a UCC-1 financing statement with respect to such security interest,
substantially in the form of Exhibit K hereto, and MGIC hereby authorizes such
filing, any amendments thereto and all other instruments, documents and further
actions necessary to perfect, protect and maintain such security interest.  MGIC
represents that its exact legal name, jurisdiction of organization and address
as shown on Exhibit K are true and correct.

 
 
(ii)
In the event that this Settlement Agreement is terminated, upon the disbursement
of all funds in the Escrow Accounts pursuant to Section 8(d), the security
interest granted pursuant to Section 2(e)(i)  shall immediately become null and
void, and Bank of America shall promptly file an appropriate UCC-3 termination
statement reflecting such termination.

 
3.
Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports; Bank of America Share Reports.

 
 
(a)
Continuing Reconciliation.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(i)
Beginning with the next month end following the Signing Date through the Initial
Implementation Date, MGIC shall deliver to Bank of America a Monthly Loan Report
by the 20th day of the following month via secured internet delivery.  Each
Monthly Loan Report will (i) identify each loan by Category and (ii) update and
supplement to reflect changes between January 1, 2013, and the Initial
Implementation Date to the listing of loans identified on Schedules 1 through 9
at the Signing Date or on prior Monthly Loan Reports, provided that the first
such Monthly Loan Report shall update and supplement the changes between January
1, 2013 and the end of the month following the Signing Date.

 
 
(ii)
Bank of America may notify MGIC in writing of a change in Category of any loan
identified on the Schedules as of the Signing Date, provided that (i) Bank of
America shall provide any such written notice within thirty (30) days after the
Signing Date; (ii) if such notice includes a loan that was not identified as a
Class 1 GSE Loan or Class 2 GSE Loan as of the Signing Date, such loan may be
changed to a Class 1 GSE Loan or a Class 2 GSE Loan only if Bank of America
provides a communication from the applicable GSE that such GSE owns the loan,
and (iii) if such notice includes a change in identification from a Class 1 GSE
Loan to a Class 2 GSE loan, or if such notice otherwise identifies a loan as a
Class 2 GSE Loan, such loan may be so changed or identified only if Bank of
America provides documentation from the applicable GSE that such loan should be
identified as a Class 2 GSE Loan. If the Parties continue to dispute the
applicable Category of a Subject Loan, then Section 11(c) shall apply to such
continuing dispute.

 
 
(b)
Finalizing Loan Schedules.  The final identification and allocation of Subject
Loans among Schedules 1 through 9 shall be as stated on the Monthly Loan Report
delivered by MGIC, and verified by Bank of America, within ten (10) business
days with respect to the Initial Implementation Date.

 
 
(c)
Manifest Error.  To the extent it is determined in the period of time between
the Signing Date and the Initial Implementation Date that the listing of a
Subject Loan on a Schedule to this Agreement is the result of manifest error,
the Parties agree to cooperate in good faith to correct such error, it being
understood that if the Initial Implementation Date has occurred and the Parties
continue to dispute the listing of any Subject Loan, then Section 11(c) shall
apply to such continuing dispute.  For the avoidance of doubt, this Section 3(c)
does not apply to a change in Category of a Subject Loan, any such change being
subject to Section 3(a)(ii).

 
 
(d)
Subject Loan Reports.  Beginning with the next month end following the Initial
Implementation Date, MGIC shall deliver to Bank of America via secured internet
delivery within twenty (20) days after the end of each month, a Subject Loan
Report with respect to each Subject Loan for which MGIC resolved a Claim during
the preceding month.  MGIC shall continue to deliver Subject Loan Reports until
the last Claims on Subject Loans have been resolved and no remaining Subject
Loan has mortgage insurance coverage in-force or coverage that was in-force
prior to default.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(i)
Within sixty (60) days after receipt by Bank of America of a Subject Loan
Report, Bank of America shall have the right to notify MGIC and as applicable,
the third party servicer, in writing, of any errors by MGIC in applying the
Settlement Percentage to any Covered Loan or Reinstatement Loan included in the
Subject Loan Report.

 
 
(ii)
If MGIC has made an error, MGIC shall correct any Settlement Percentage error
within thirty (30) days of written notice directly with such loan’s servicer or
owner (whichever received the original Claim payment), and report such payment
corrections in the next Subject Loan Report, as applicable, as a supplemental
Claim payment.

 
 
(iii)
The Parties shall work in good faith to resolve any of Bank of America’s
objections or notice of an error in MGIC applying the Settlement Percentage.

 
 
(e)
Bank of America Share Reports.  After the Initial Implementation Date, MGIC
shall deliver to Bank of America via secured internet delivery on or about the
15th calendar day, and on or about two business days prior to the last business
day, of each month, a Bank of America Share Report with respect to each Covered
Loan that is a Class 1 GSE Loan for which MGIC paid a Claim, with respect to the
first Bank of America Share Report, since the Initial Implementation Date, and
thereafter, since the period covered by the preceding Bank of America Share
Report.  MGIC shall continue to deliver Bank of America Share Reports until the
last Claims on Covered Loans that are Class 1 GSE Loans have been resolved and
no remaining Covered Loan that is a Class 1 GSE Loan has mortgage insurance
coverage in-force or coverage that was in-force prior to a default.

 
 
(i)
Within sixty (60) days after receipt by Bank of America of a Bank of America
Share Report, Bank of America shall have the right to notify MGIC in writing of
any errors by MGIC in determining the amount of the Bank of America Share with
respect to any Covered Loan that is a Class 1 GSE Loan included in the Bank of
America Share Report.

 
 
(ii)
MGIC and Bank of America shall resolve any dispute regarding any such error
pursuant to normal business practices, and the Parties shall correct any such
payments by payment to each other such that the correct amount of the Bank of
America Share is paid by Bank of America.  If MGIC and Bank of America cannot
resolve such dispute within thirty (30) days after such notification by Bank of
America, MGIC and Bank of America shall resolve such dispute pursuant to Section
11(c).

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
4.
Required Consents.

 
 
(a)
Required Consents.  The obligations of the Parties to consummate the actions set
forth in this Settlement Agreement on and after the Initial Implementation Date
are subject to and conditioned upon receiving the Required Consents.

 
 
(i)
Receipt of the Required Consents shall be subject to:

 
 
(A)
Confirmation from each of the GSEs, substantially in the form of Exhibit E,
that:

 
 
(1)
It has reviewed this Settlement Agreement, and that it consents to the
Settlement Agreement’s terms and execution;

 
 
(2)
It consents to the releases stated in Sections 13 and 14; and

 
 
(3)
The terms of the Required Consents from such GSE, as stated in this Agreement,
inure to the benefit of Bank of America and MGIC; and

 
 
(B)
An interpretive letter from the OCI, in the form attached as Exhibit D, to the
effect that settlement agreements to resolve disputes with policyholders under
which MGIC is obligated to pay claims only at the reduced amounts provided in
such agreements are not subject to the OCI’s order, Case No. 12-C35029, dated
November 29, 2012.

 
 
(ii)
Bank of America shall be the primary Party responsible for obtaining the
Required Consents from the GSEs and MGIC shall be the primary Party responsible
for obtaining the Required Consent from the OCI.  Notwithstanding the foregoing,
(A) the Parties will use their best efforts to cooperate with each other in
seeking to obtain the Required Consents; and (B) such cooperation shall include
permitting a Party to participate in interactions regarding this Agreement with
the GSEs or the OCI, as the case may be, although Bank of America may exclude
MGIC from its negotiations with the GSEs, at Bank of America’s discretion
exercised in good faith, and MGIC may exclude Bank of America from its
negotiations with the OCI, at MGIC’s discretion exercised in good faith.

 
 
(b)
Termination of Settlement Agreement.  Either of MGIC or Bank of America may
terminate this Settlement Agreement by written notification to the other if all
Required Consents have not been received within six (6) months after the Signing
Date; provided that (i) the Parties may agree in writing to extend the time
period for obtaining Required Consents; (ii) MGIC shall not be entitled to so
terminate this Settlement Agreement if it has breached its obligation to
cooperate in seeking to obtain the Required Consents; (iii) Bank of America
shall not be entitled to so terminate this Settlement Agreement if it has
breached its obligation to cooperate in seeking to obtain the Required Consents;
and (iv) no Party shall be entitled to so terminate this Settlement Agreement if
the Parties are actively seeking consent from the GSEs or the OCI, as the case
may be, including but not limited to having in-person meetings with the GSEs or
the OCI on multiple occasions, as the case may be, at the end of such six (6)
month period, and the right to terminate shall be suspended until the
termination of such period during which the Parties are actively seeking to
obtain the Required Consents.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(c)
Termination of Settlement Agreement Based on OCI Action.  Bank of America may
terminate this Settlement Agreement by written notice to MGIC prior to the
Initial Implementation Date, if, within the Transfer Period, the OCI has filed a
complaint relating to MGIC under Wisconsin Statute section 645.54 seeking to
invalidate the transfer of the Settlement Payment or the Denial Settlement
Payment to the Escrow Account, or to void any portion of this Settlement
Agreement.

 
 
(d)
Termination of Settlement Agreement Based on Failure to Fund Escrow Accounts.

 
 
(i)
If MGIC fails to deposit the Settlement Payment and the Denial Settlement
Payment into the Escrow Account as provided in Section 2(a), Bank of America may
terminate this Settlement Agreement by written notice to MGIC.

 
 
(ii)
If Bank of America fails to deposit (x) the Reimbursement Payment into the
Escrow Account as provided in Section 2(b) or (y) the amount required under
Section 10(d)(ii) into the MGIC Account, MGIC may terminate this Settlement
Agreement by written notice to Bank of America.

 
 
(e)
Effect of Termination of Settlement Agreement. The Parties shall cooperate in
delivering notice to the escrow agent of the Escrow Accounts of any termination
of this Settlement Agreement.  Upon any such termination, this Settlement
Agreement, including the security interest granted in Section 2(e), the
provisions with respect to perfection and processing of Claims on and after
January 1, 2013, that are specified in Section 10(b), and the releases in
Sections 13 and 14, shall be deemed null and void and of no further force and
effect and the Parties (and CHL, to the extent of its interest in the Subject
Loans) shall be deemed to have reverted to their respective status as of the day
prior to the Signing Date with respect to the Subject Loans; provided that (i)
the definitions in Section 1 related to any provisions not terminated, Section
2(d) (Effect of Deposits into Escrow Accounts), this Section 4(e), Section 8(b)
(Termination of Settlement Agreement), the provisions of dispute resolution in
Section 11(c) to the extent that they relate to the resolution of any Dispute
regarding the termination of this Settlement Agreement, Section 16
(Confidentiality) and paragraphs (a), (c), (d), (e), (f), (g), (h), (i), (k),
and (m), and solely for the purpose of enforcing provisions that survive
termination of this Settlement Agreement, (n) of Section 19 (Miscellaneous
Provisions) shall continue in full force and effect despite any termination of
this Settlement Agreement; (ii) in the event of any such termination, MGIC may
effect rescission or denial of the Claims with respect to any Subject Loan for
which MGIC has communicated an intent to complete a denial after October 31,
2011, and before January 1, 2013, or to complete a rescission after October 31,
2011, without regard to the passage of time, and Bank of America and CHL hereby
waive any claim or defense as to the lack of timely assertion of any such
rescission or denial with respect to any such Claim, but not, except as provided
in this Settlement Agreement, with respect to any other available claim or
defense as set forth herein, in the applicable Master Policy, or by operation of
law, and provided that any Claim paid pursuant to Section 10(b)  prior to such
termination shall remain a paid Claim; (iii) the applicable time period for Bank
of America to submit the documents that MGIC may require Bank of America to
provide in order to perfect a Claim shall terminate on the later of (A) the
applicable time period for perfection of a Claim under the applicable Master
Policy and (B) three months after the date of such termination of this
Settlement Agreement; and (iv) any legal or contractual limitations period and
any defense based on the passage of time with respect to Causes of Action
included in the Litigation Action or the Arbitration Action are tolled from the
date such Causes of Action were made in such actions and shall continue to be
tolled through [***], in addition to any other tolling periods that may apply by
operation of law.  Any legal or contractual limitations period and any defense
based on the passage of time with respect to Causes of Action comprising the
Mortgage Insurance Dispute that are not included in such actions shall be tolled
from [***] and shall continue to be tolled through [***], in addition to any
tolling that may apply by operation of law.  No tolling that occurs pursuant to
this Section 4(f) and/or by operation law shall have the effect of reviving any
Cause of Action that was otherwise barred by any statute of limitations or
similar rule of law or equity prior to [***].

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
5.
[Deliberately Omitted.]

 
6.
Dismissal of Arbitration Action and Litigation Action.

 
 
(a)
Required Consents.  If the Required Consents are not obtained within the time
specified in Section 4(a), there shall be no dismissals of the Litigation Action
or the Arbitration Action pursuant to this Settlement Agreement, and this
Settlement Agreement may be terminated as provided in Section 4(b).

 
 
(b)
No Action or Assistance.  After the Signing Date, neither of Bank of America or
CHL will take any action, or provide any assistance to any third party, in
connection with the Litigation Action, the Arbitration Action, or any other
litigation or arbitration action that is intended or reasonably could be
expected to be adverse to or inconsistent with the intent, terms, and conditions
of this Settlement Agreement and/or that certain Confidential Settlement
Agreement and Release among MGIC, CHL, and Bank of America of even date
herewith, including, but not limited to, Bank of America’s and CHL’s releases
pursuant to Section 14; provided that Bank of America and/or CHL may take such
actions or provide such assistance (i) if and to the extent that Bank of America
and/or CHL has a contractual obligation to take such action or to provide such
assistance to such third party, and Bank of America and/or CHL, as applicable,
gives written notice to MGIC within twenty (20) business days after taking such
action or providing such assistance, or (ii) for the avoidance of doubt, if this
Settlement Agreement is terminated.

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
(c)
Stay of Arbitration Action.  Upon the Signing Date, each of the Parties will
take any necessary steps to stay the Arbitration Action through the earlier of
(i) eight (8) months after the Signing Date or such longer period as the Parties
may agree, to the extent that any part of the Arbitration Action is not earlier
dismissed with prejudice pursuant to Section 6(d) or 6(e), and (ii) the
termination of this Agreement.  If the panel in the Arbitration Action does not
agree to a stay, then the Parties shall jointly take all steps necessary to
dismiss the Arbitration Action without prejudice within thirty (30) days of such
refusal to agree to a stay, and any legal or contractual limitations period and
any defense based on the passage of time with respect to Causes of Action
included in the Litigation Action and the Arbitration Action are tolled from the
date such Causes of Action were made in such actions and shall continue to be
tolled through the earlier of (i) [***] and (ii) [***], in addition to any other
tolling periods that may apply (x) by operation of law or (y) to the
Non-Consenting Loans pursuant to Section 6(e)(i).  Any legal or contractual
limitations period and any defense based on the passage of time with respect to
Causes of Action comprising the Mortgage Insurance Dispute that are not included
in such actions, shall be tolled from [***] and shall continue to be tolled
through the earlier of (i) [***] and (ii) [***], in addition to any tolling that
may apply by operation of law.  No tolling that occurs by virtue of this Section
6(c) and/or by operation of law shall have the effect of reviving any Cause of
Action that was barred by any statute of limitations or similar rule of law or
equity prior to [***].

 
 
(d)
Dismissal of GSE/HFI Loans.  If the Required Consents have been obtained, and
the OCI does not file a complaint relating to MGIC under Wisconsin Statute
section 645.54 seeking to invalidate the transfer of any portion of the
Settlement Payment or the Denial Settlement Payment to the Escrow Accounts
pursuant to Section 2(a) within the Transfer Period, each of Bank of America and
CHL shall take all necessary steps, as soon as practicable following the
expiration of the Transfer Period, to dismiss the Arbitration Action with
prejudice as to all of the GSE/HFI Loans, and such dismissal shall be
substantially in the form of Stipulation and Order of Dismissal on Exhibit J.

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(e)
Dismissal of the Litigation Action.  If the Initial Implementation Date has
occurred, as soon as practicable after eight (8) months after the Signing Date,
or such other date proposed by Bank of America on which MGIC agrees, each of
Bank of America and CHL shall take all necessary steps to dismiss the Litigation
Action with prejudice as to all of the GSE/HFI Loans, and such dismissal shall
be substantially in the form of Stipulation of Dismissal on Exhibit J.

 
 
(f)
Effect of Dismissals with Prejudice.  To the extent that the Litigation Action
and the Arbitration Action are dismissed with prejudice with respect to certain
Covered Loans, such Covered Loans shall be subject to the ADR Procedure as and
to the extent set forth in Section 11(b) and any Dispute with respect to such
Covered Loans shall be resolved as and to the extent set forth in Section 11(c).

 
7.
Compensation for Recently Paid Loans.

 
 
(a)
Updating Reimbursement Payment for Class 1 GSE Loans and HFI Loans.  Within ten
(10) business days after the disbursements from the Escrow Accounts pursuant to
Section 8(a)(ii), Bank of America shall make a payment, without duplication of
amounts previously included in the Reimbursement Payment, directly to MGIC in
the amount of the product of (x) 1 minus the Settlement Percentage and (y) the
aggregate amount of the Recently Paid Loans on Schedule 3 as of the Initial
Implementation Date identified as Class 1 GSE and HFI Loans, minus the aggregate
amount of the Recently Paid Loans on Schedule 3 as of the Signing Date
identified as Class 1 GSE Loans and HFI Loans.

 
 
(b)
Credits and Payments.  To compensate MGIC for the difference between the amount
paid by MGIC with respect to the Recently Paid Loans that are Class 2 GSE Loans
and the Settlement Percentage for such loans, beginning ten (10) business days
after the Schedules have been finalized pursuant to Section 3(b), Bank of
America shall provide credits and payments to MGIC for the Reimbursement Amount
(and MGIC shall take action), until the Reimbursement Amount is satisfied, in
the following order, as necessary:

 
 
(i)
Rescission of True-Up Loans.  MGIC shall rescind coverage on the True-Up Loans;
provided that MGIC may make a partial Claim payment with respect to one or more
True-Up Loans if necessary to make the amount of True-Up Loans equal the
Reimbursement Amount. The amount of credit for the benefit of MGIC resulting
from this rescission shall be determined as follows:

 
 
(A)
The aggregate amounts of the True-Up Loans on Schedule 7, as finalized pursuant
to Section 3(b), shall equal or be as close as possible to the Reimbursement
Amount without exceeding such Reimbursement Amount.

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
(B)
The amount of each True-Up Loan shall equal the product of (x) 1 minus the
Settlement Percentage applicable to the Class 2 GSE Loans, and (y) the amount of
the Loss, without regard to any premium refund that might be associated with
rescission of coverage, with respect to such True-Up Loan.

 
 
(ii)
Reduction of Settlement Payment.  To further compensate MGIC, if (x) the
aggregate amounts of True-Up Loans resulting from the application of Section
7(b)(i) is less than the Reimbursement Amount, then (y) the amount of the
Settlement Payment applicable to the Class 2 GSE Loans shall be reduced by the
amount of such difference, and the corresponding amount of the Settlement
Payment attributable to the Class 2 GSE Loans shall be disbursed to MGIC
pursuant to Section 8(a)(ii)(B); provided that the amount of funds disbursed
with respect to the Class 2 GSE Loans pursuant to Section 8(a)(ii)(B) shall not
exceed the corresponding amount of the Settlement Payment with respect to the
Class 2 GSE Loans.

 
 
(iii)
Cash Payment for Any Shortfall.  If (x) the aggregate amount of True-Up Loans
resulting from the application of Section 7(b)(i) and the reduction of the
Settlement Payment pursuant to Section 7(b)(ii) with respect to the Class 2 GSE
Loans is less than the Reimbursement Amount, then (y) Bank of America shall pay
to MGIC the aggregate amount of such difference, in cash via wire transfer
within ten (10) days of the disbursements from escrow pursuant to Section 8(a)
in connection with the Initial Implementation Date.

 
8.
Disbursements from the Escrow Accounts.  The Parties shall jointly instruct the
escrow agent acting under the Escrow Agreement in writing to disburse the funds
in the Escrow Accounts in response to one or more of the following specified
below.

 
 
(a)
Initial Implementation Date.  Within five (5) business days after the
calculation of the amount, if any, of the reduction of the Settlement Payment
pursuant to Section 7(b)(ii), the Parties shall jointly instruct the escrow
agent to disburse funds in the Escrow Accounts in the following order:

 
 
(i)
First, to the applicable GSE(s) specified in the joint direction to the escrow
agent:  Those funds in the Escrow Accounts with respect to the Settlement
Payment and the Denial Settlement Payment deposited pursuant to Section 2(a)(i)
for Class 1 GSE Loans;

 
 
(ii)
Second, to MGIC:

 
 
(A)
The Reimbursement Payment deposited by Bank of America pursuant to Section 2(b);
and

 
 
(B)
Any amounts owing MGIC pursuant to Section 7(b)(ii) for any reduction of the
Settlement Payment.

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
(iii)
Third, to Bank of America:

 
 
(A)
Those funds in the Escrow Accounts with respect to the Settlement Payment and
the Denial Settlement Payment deposited pursuant to Section 2(a)(ii) for HFI
Loans;

 
 
(B)
Those funds in the Escrow Accounts with respect to the Settlement Payment and
the Denial Settlement Payment deposited pursuant to Section 2(a)(iii) for Class
2 GSE Loans, to the extent that the Settlement Payment with respect to Class 2
GSE Loans has not been disbursed to MGIC pursuant to Section 8(a)(ii)(B),
provided that Bank of America shall pay to the appropriate owner  the funds so
disbursed to Bank of America; and

 
 
(C)
All accumulated interest with respect to the Reimbursement Payment, and all
other funds remaining in the Escrow Accounts related to Bank of America’s escrow
deposits.

 
 
(iv)
Fourth, to MGIC, all accumulated interest with respect to the Settlement Payment
and the Denial Settlement Payment, and all other funds remaining in the Escrow
Accounts related to MGIC’s escrow deposits.

 
 
(b)
Termination of Settlement Agreement.  Within ten (10) days after the Settlement
Agreement is terminated, the Parties shall jointly instruct the escrow agent to
disburse funds in the Escrow Accounts as follows:

 
 
(i)
To MGIC:  Those funds in the Escrow Accounts deposited pursuant to Section 2(a),
all accumulated interest in respect of the Settlement Payment and the Denial
Settlement Payment, and all other funds remaining in the Escrow Accounts related
to MGIC’s escrow deposits; and

 
 
(ii)
To Bank of America:  Those funds in the Escrow Accounts deposited pursuant to
Section 2(b), all accumulated interest in respect of the Reimbursement Payment,
and all other funds remaining in the Escrow Accounts related to Bank of
America’s escrow deposits.

 
 
(c)
Accounts for Payments.  Absent any other signed agreement by the Parties, the
Parties shall jointly instruct the escrow agent to complete any disbursement as
provided in Section 17(b), subject to change as provided in Section 17(c).

 
9.
Reinstatement Loans.  As soon as practicable after the Initial Implementation
Date, MGIC shall reinstate coverage with respect to the Reinstatement
Loans.  The aggregate amount of the Reinstatement Loans shall equal the portion
of the Settlement Payment allocated to Class 1 GSE Loans after deductions as
provided in Section 2(a)(i)(A), which portion when disbursed pursuant to Section
8(a)(i) shall be the resulting Claim payment on the Reinstatement Loans;
provided that the amount disbursed may result in a partial Claim payment with
respect to one or more Reinstatement Loans if necessary to make the amount of
all Claim payments on Reinstatement Loans equal that portion of the Settlement
Payment.

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
10.
Recently Rescinded Loans and Pending Rescission Loans; Perfection and Processing
of Certain Claims; Perfection of Claims and Payment of Perfected Claims; MGIC
Account; Request for Additional Documents; Delivery of Documents to Bank of
America.

 
 
(a)
Recently Rescinded Loans and Pending Rescission Loans.  As soon as practicable
after the Initial Implementation Date and completion of the actions contemplated
by Section 7(b)(i):

 
 
(i)
MGIC shall reinstate insurance coverage on the Recently Rescinded Loans;
provided that no coverage shall be reinstated and no Claim shall be processed
for payment with respect to any such Recently Rescinded Loan that is identified
as a True-Up Loan.

 
 
(ii)
MGIC shall determine whether a Claim with respect to a Recently Rescinded Loan
or a Pending Rescission Loan is a Perfected Claim and shall process any such
Perfected Claim in accordance with the provisions of Section 10(c); provided
that (x) Section 10(c)(ii) shall not apply and in lieu thereof Bank of America
shall perfect a Claim for a Covered Loan in accordance with the time period set
forth in the applicable Master Policy (except that Bank of America shall have
[***] from the later of (A) the Initial Implementation Date and (B) the date
that MGIC provides written notice to Bank of America of the documents on Exhibit
B required to perfect the Claim, to submit all documents set forth on Exhibit B)
and (y) MGIC shall pay to the GSEs with respect to such Perfected Claims
relating to the Class 1 GSE Loans (A) the Settlement Percentage Claim Payment
and (B) the Bank of America Share, for which payment MGIC shall be reimbursed by
Bank of America as provided in Section 10(d).  No Claim shall be processed for
payment with respect to any Pending Rescission Loan that is identified as a
True-Up Loan.  To the extent MGIC has communicated an intent to complete a
Coverage Rescission on any Pending Rescission Loan, but has not yet completed
such Coverage Rescission, all such communications shall be deemed withdrawn,
except to the extent that any such Pending Rescission Loan is identified as a
True-Up Loan.

 
 
(b)
Perfection and Processing of Certain Claims.

 
 
(i)
Effective as of January 1, 2013, MGIC shall determine whether a Claim is a
Perfected Claim (including the applicable time period for perfection of a
Claim), and process any such Perfected Claim in accordance with the applicable
Master Policy, except that (A) the documents that MGIC may require Bank of
America to provide in order to establish a Claim as a Perfected Claim shall be
limited to those documents set forth on Exhibit B, and (B) MGIC may effect an
Exclusion only if the basis for such Exclusion is set forth in Exhibit F, which
claimed Exclusion shall be accompanied by a contemporaneous writing in the form
used by MGIC that specifies the basis for such Exclusion.  For the avoidance of
doubt, in the course of processing Claims pursuant to this Section 10(b)(i),
MGIC may request, and Bank of America shall use best efforts to provide, all
information reasonably requested by MGIC, including loan origination and
servicing-related documents; provided that unless such documents are also set
forth on Exhibit B, Bank of America’s failure to provide any document in
response to a request by MGIC pursuant to this Section 10(b)(i) shall not affect
the determination of whether a Claim is a Perfected Claim.  If in processing a
Perfected Claim, MGIC determines that such Claim is subject to a Coverage
Rescission, MGIC shall hold the Claim as a Pending Rescission.

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(ii)
If MGIC denies a Claim processed as contemplated by the first sentence of
Section 10(b)(i) prior to Section 10(b)(i) ceasing to be applicable pursuant to
Section 10(b)(iii), then Bank of America shall be entitled to dispute such
denial exclusively in accordance with the ADR Procedure set forth in Section
11(b), on and after the Initial Implementation Date, provided that Bank of
America shall give MGIC notice in writing for purposes of Section 11(b)(ii)(A)
within nine (9) months of the Initial Implementation Date.

 
 
(iii)
Sections 10(b)(i) and 10(b)(ii) shall cease to be applicable after (A) the
Initial Implementation Date and (B) for the avoidance of doubt, termination of
this Agreement.

 
 
(c)
Perfection of Claims and Payment of Perfected Claims.  On or after the Initial
Implementation Date, Claims shall be perfected and processed in accordance with
the following provisions:

 
 
(i)
Bank of America shall submit and perfect a Claim for a Covered Loan in the
manner set forth in the applicable Master Policy; provided that the documents
that MGIC may require Bank of America to provide in order to establish a Claim
as a Perfected Claim shall be limited to those documents set forth on Exhibit B.

 
 
(ii)
Bank of America shall submit and perfect a Claim for a Covered Loan in
accordance with the time period set forth in the applicable Master Policy;
provided that Bank of America shall have [***] from the title transfer date
(i.e., foreclosure/sheriff’s sale, short sale or deed-in-lieu) to submit all
Exhibit B documents in relation to certificates issued under Master Policy Form
71-7135.

 
 
(iii)
MGIC shall effect no Coverage Rescission on any Covered Loan.

 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(iv)
MGIC may effect an Exclusion with respect to any Covered Loan only if the basis
for such Exclusion is set forth in Exhibit F.  Such claimed Exclusion shall be
accompanied by a contemporaneous writing in the form used by MGIC that specifies
the basis for such Exclusion. Bank of America shall have the right to challenge
and dispute MGIC’s assertion of any Exclusion solely pursuant to the ADR
Procedure.

 
 
(v)
MGIC shall be obligated to pay only the Settlement Percentage Claim Payment with
respect to such Covered Loan, provided that with respect to a Covered Loan that
is a Class 1 GSE Loan, MGIC shall also pay to the applicable GSE the Bank of
America Share, for which payment MGIC shall be reimbursed by Bank of America as
provided in Section 10(d).

 
 
(vi)
MGIC shall make Claim payments in timeframes consistent with the appropriate
Master Policy across all Categories.

 
 
(vii)
Any payment of a Perfected Claim shall be accompanied by an explanation of
benefits in the form used by MGIC that specifies the basis for such payment and
any related Curtailments under the applicable Master Policy.

 
 
(viii)
The remedy for untimely payment of Perfected Claims shall be determined solely
by reference to the applicable Master Policy.

 
 
(d)
MGIC Account.

 
 
(i)
On or before the Initial Implementation Date, Bank of America shall establish,
and thereafter maintain, the MGIC Account in the name of Bank of America for the
sole benefit of MGIC for the purpose of providing funds that are immediately
available to MGIC in order to satisfy Bank of America’s obligation on and after
the Initial Implementation Date to reimburse MGIC for the Bank of America
Share.  No party other than MGIC or Bank of America shall have access to, or any
rights or interests in, the MGIC Account.

 
 
(ii)
On or before the Initial Implementation Date, Bank of America shall deposit into
the MGIC Account the sum of (x) [***] plus (y) the amount equal to the product
of (A) the aggregate submitted Claim benefit amounts with respect to the
Recently Rescinded Loans that are Class 1 GSE Loans shown on Schedule 4 and the
Pending Rescission Loans that are Class 1 GSE Loans shown on Schedule 8, in each
case as finalized pursuant to Section 3(b), and (B) 1 minus the Settlement
Percentage.

 
 
(iii)
On and after the Initial Implementation Date, and until the funds in the MGIC
Account have been disbursed pursuant to Section 10(d)(iii)(G):

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
(A)
MGIC shall be entitled to withdraw funds from the MGIC Account and request the
deposit of such funds in a bank account designated by MGIC  (x) on or after the
next business day following MGIC’s delivery to Bank of America of a Bank of
America Share Report, in an amount equal to the amount of the Bank of America
Share shown on such Bank of America Share Report and (y) at any time, in amounts
equal to the interest associated with any delinquency by Bank of America as
contemplated by this Section 10(d).  Withdrawals may be effected by MGIC
pursuant to this Section 10(d)(iii) by means of the Automated Clearing House
(ACH) network or a comparable electronic system reasonably acceptable to MGIC
and Bank of America.

 
 
(B)
If the full amount of the funds attempted to be withdrawn by MGIC pursuant to
Section 10(d)(iii)(A) is not deposited into the account designated by MGIC by
the next business day following MGIC’s request, Bank of America shall make any
deposit to the MGIC Account required pursuant to Section 10(d)(iii)(C) and shall
pay to MGIC by wire transfer of immediately available funds from the MGIC
Account any unpaid portion of such funds by the next business day.  Such amount
shall be due and payable despite any dispute by Bank of America regarding the
amount of the Bank of America Share shown on such Bank of America Share Report
or with respect to any disputed delinquency by Bank of America.

 
 
(C)
Within ten calendar days after the delivery of each Bank of America Share
Report, Bank of America shall replenish the funds in the MGIC Account as
necessary to maintain the balance of the MGIC Account at not less than [***],
provided that if the amount of the Bank of America Share shown on any Bank of
America Share Report exceeds the balance existing in the MGIC Account at the
time of Bank of America’s receipt of such Bank of America Share Report, Bank of
America shall deposit funds in the MGIC Account in the amount of such excess no
later than the next business day following the receipt of any such Bank of
America Share Report.  Beginning on January 1, 2015, the required minimum
balance shall be adjusted annually to equal 125% of the average aggregate Bank
of America Share shown on the Bank of America Share Reports delivered by MGIC to
Bank of America during the preceding calendar year.

 
 
(D)
If Bank of America fails (i) to pay the amount of any unpaid Bank of America
Share when due or (ii) to replenish funds in the MGIC Account as and when
required, Bank of America shall pay interest to MGIC on the amount of any such
delinquency at the 3 month LIBOR rate (as published in the Wall Street Journal,
or such other financial report acceptable to MGIC and Bank of America), for the
period of such delinquency.  Any delinquency shall be cured upon the earlier of
Bank of America’s (x) payment to MGIC of the delinquent amount plus interest or
(y) deposit of the delinquent amount plus interest into the MGIC Account.  MGIC
shall have the right to withdraw any and all of such interest with respect to
delinquent payments or deposits from the MGIC Account at any time.

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
(E)
Any Payment Dispute shall be resolved pursuant to Section 11(d).

 
 
(F)
Bank of America shall deliver to MGIC via encrypted internet delivery (x) at
least weekly, the current balance of the funds in the MGIC Account, and any
activity with respect to the MGIC Account during the preceding week, and (y) at
the end of each month, a bank account statement with respect to the MGIC
Account.  If desired by MGIC, MGIC shall have access to the MGIC Account to
determine, by means of a secure internet interface, the current balance and any
current or past activity with respect to the MGIC Account.

 
 
(G)
When the last Claims on Covered Loans that are Class 1 GSE Loans have been
resolved and no remaining Covered Loan that is a Class 1 GSE Loan has mortgage
insurance coverage in-force or coverage that was in-force prior to a default,
all funds remaining in the MGIC Account shall be disbursed (i) to MGIC in the
amount of any reported and unpaid Bank of America Share and any amounts owing
for any delinquency, if any, and then (ii) to Bank of America in the amount of
any remaining funds.

 
 
(e)
Request for Additional Documents.  On or after the Initial Implementation Date,
MGIC may request, and Bank of America shall use reasonable efforts to provide,
the documents set forth on Exhibit C with respect to Covered Loans; provided
that unless such documents are also set forth on Exhibit B, Bank of America’s
failure to provide any document set forth on Exhibit C in response to a request
by MGIC pursuant to this Section 10(e) shall not affect the determination of
whether a Claim is a Perfected Claim.

 
 
(f)
Delivery of Documents to Bank of America.  If Bank of America is not the
servicer with respect to any Subject Loan, MGIC shall have no obligation to
provide to Bank of America any documents other than the Monthly Loan Reports,
the Subject Loan Reports, and the Bank of America Share Reports, provided that
if Bank of America is unable after reasonable efforts to obtain such documents
directly from the applicable servicer and, if applicable, the investor does not
object to MGIC providing such documents to Bank of America, then MGIC will use
reasonable efforts to provide such documents to Bank of America, without undue
burden or expense on the part of MGIC as determined on a cumulative basis with
respect to all such requests.

 
 
- 27 -

--------------------------------------------------------------------------------

 
 
11.
Alternative Dispute Resolution.

 
 
(a)
Applicability of ADR Procedure.  On and after the Initial Implementation Date,
all disputes shall be resolved exclusively in accordance with the ADR Procedure
set forth in Section 11(b) below if: (i) the dispute is regarding any Exclusion
effected by MGIC in respect of any Covered Loan, including, for the avoidance of
doubt, any failure to provide documents set forth on Exhibit B in order to
establish a Claim as a Perfected Claim; and (ii) Bank of America was a servicer
of such Covered Loan at the time the basis for such Exclusion arose; and (iii)
Bank of America is the servicer of such Covered Loan at the time of such
dispute.  If Bank of America is not the servicer at the time of the dispute for
purposes of clause (iii), the dispute nonetheless may be resolved pursuant to
this ADR Procedure if Bank of America represents to MGIC that each servicer,
subservicer, or other party that may have an interest in the dispute either (A)
has agreed to participate as a party to the ADR Procedure and to be bound by the
resolution thereof under all of the terms of this Settlement Agreement or (B) if
any such servicer, subservicer, or other party has not agreed pursuant to clause
(A), such servicer, subservicer, or other party shall nonetheless be bound by
the resolution thereof.  If Bank of America is not the servicer at the time of
the dispute for purposes of clause (iii), and Bank of America is not able to
make the representations pursuant to clause (A) or (B) above, the dispute shall
be resolved pursuant to the terms of the applicable Master Policy rather than
the ADR Procedure.

 
 
(b)
ADR Procedure.  The ADR Procedure is as follows:

 
 
(i)
Informal Resolution.

 
 
(A)
Notice by Bank of America.  Bank of America shall provide written notification
to MGIC of such dispute within sixty (60) days from the date MGIC delivers
written notification of MGIC’s determination of an Exclusion to Bank of America
(including on behalf of CHL as originator or acquirer of disputed loan), the
servicer, the subservicer, or other party that may have an interest in the
dispute.  Notification by Bank of America shall specify the basis upon which
Bank of America believes that MGIC’s Exclusion is improper under the terms of
the applicable Master Policy and this Settlement Agreement.  A failure by Bank
of America to provide notification to MGIC in this Section 11(b)(i)(A) shall not
constitute a waiver of Bank of America’s ability to invoke the ADR Procedure set
forth in Section 11(b).

 
 
(B)
Response from MGIC.  Within sixty (60) days of MGIC’s receipt of a notification
from Bank of America pursuant to the first sentence of Section 11(b)(i)(A), MGIC
shall provide a written response addressing the written submission that MGIC’s
Exclusion is improper, and if applicable, why such submission does not serve to
reverse MGIC’s decision.  A failure by MGIC to provide a response to Bank of
America pursuant to this Section 11(b)(i)(B) shall not constitute a waiver of
MGIC’s ability to participate in the ADR Procedure set forth in Section 11(b).

 
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
(C)
Continued Informal Discussions.  For up to sixty (60) days after Bank of
America’s receipt of MGIC’s response pursuant to Section 11(b)(i)(B), the
Parties will continue to attempt to resolve their dispute informally.

 
 
(ii)
Formal Resolution.  A continuing dispute for which Bank of America has invoked
this ADR Procedure shall be resolved as follows:

 
 
(A)
Notice of Claim Group. If Bank of America wishes to continue disputing MGIC’s
determination, Bank of America shall notify MGIC in writing of the existence of
a Claim Group and of Bank of America’s intention to pursue the ADR Procedure
with respect to the Claim Group within nine (9) months from the date that Bank
of America receives written notification of MGIC’s determination of an
Exclusion.  Each claim included in a Claim Group shall have been the subject of
a written notification of MGIC’s determination of an Exclusion within such nine
(9) month period.  A failure by Bank of America to provide notification to MGIC
under this Section 11(b)(ii)(A) shall constitute a waiver of Bank of America’s
ability to invoke the ADR Procedure set forth in Section 11(b)(ii).  Bank of
America shall be entitled to pursue the ADR Procedure for multiple Claim Groups
within any nine (9) month period, provided that no Subject Loan shall be
included in more than one Claim Group.

 
 
(B)
Administration of Arbitration.  The disputes in the first Claim Group shall be
resolved by an arbitrator from the American Arbitration Association, the second
by a JAMS arbitrator, and so on.  Bank of America shall deliver the notice
provided to MGIC pursuant to Section 11(b)(ii)(A) to the American Arbitration
Association or JAMS, as applicable.

 
 
(C)
Appointment of Arbitrator.  A single disinterested arbitrator who has no prior
business relationship with any Party (other than acting as an arbitrator or
mediator) shall be appointed to resolve a Claim Group.  The arbitrator shall be
appointed by the Parties either by mutual agreement or through the selection
process prescribed by the American Arbitration Association or JAMS, whichever is
administering the arbitration.

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
(D)
Written Submissions.  For each claim in the Claim Group, MGIC shall submit in
writing within thirty (30) business days after appointment of the arbitrator no
more than ten (10) pages of double-spaced written argument plus any supporting
documentation; and Bank of America shall submit a response in writing with no
more than ten (10) pages of double-spaced written argument plus any supporting
documents within thirty (30) business days after it receives MGIC’s
submission.  MGIC shall be allowed a five (5) page double-spaced written
rebuttal for each disputed claim and shall be permitted to submit any additional
documents directly responsive to Bank of America’s submission within fifteen
(15) business days after MGIC has received Bank of America’s submission.

 
 
(E)
Production of Documents and Prohibition of Discovery.  Each Party agrees it will
not use or produce any document in any formal resolution contemplated by the ADR
Procedure in Section 11(b)(ii) unless it has provided such information or
produced such document to the other Party prior to or during the process for
submission and resolution of the related disputed Claim in connection with the
informal dispute resolution procedure pursuant to Section 11(b)(i).  Due to the
expedited nature of the ADR Procedure, all discovery, including, but not limited
to, interrogatories, document demands, depositions, or subpoenas directed to
third parties, is prohibited.

 
 
(F)
Hearing Duration.  For each claim in a Claim Group dispute there shall be a
hearing with the arbitrator of no more than ninety (90) minutes in
duration.  MGIC will have up to thirty (30) minutes to present oral argument,
followed by up to thirty (30) minutes of oral argument by Bank of America. MGIC
will have up to fifteen (15) minutes of rebuttal.  Any remaining time shall be
reserved for questions by the arbitrator.  All hearings shall be conducted via
conference call, unless both Parties agree otherwise.

 
 
(G)
Location and Seat.  The location of any in person hearing shall be Milwaukee,
Wisconsin, but the seat of arbitration shall be San Francisco, California.  If
the Parties mutually agree that proceedings may take place outside of Milwaukee,
Wisconsin, or by telephone or videoconference, the seat of arbitration
nevertheless shall remain at San Francisco, California.

 
 
(H)
Burden of Proof.  MGIC shall have the burden of proof by a preponderance of the
evidence with respect to each disputed claim in a Claim Group.

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
(I)
Arbitrator Decision. The arbitrator shall be bound by the terms of this
Settlement Agreement and the applicable Master Policy, and shall issue a written
decision regarding each disputed claim in the Claim Group within thirty (30)
days of the hearing (1) resolving all disputed claims, and (2) accepting either
Bank of America’s or MGIC’s position on each disputed Exclusion set forth in
such Party’s submission without rendering a reasoned decision and without a
discussion of the reasons therefor.  The arbitrator’s written decision shall be
final and binding upon the Parties without further recourse or collateral
attack, shall be used for the sole and exclusive benefit of MGIC and Bank of
America, shall be binding only with respect to the individual claims in the
Claim Group, shall have no precedential effect, shall not benefit any third
party (except as set forth in Section 19(b)), and shall not be cited by any
Party for any purpose in any other proceeding, except a proceeding to enforce
the decision.

 
 
(J)
Costs.  All costs of the ADR Procedure contemplated by this Section 11(b)
(including the arbitrator’s fees but excluding attorneys’ fees) shall be borne
by the Party that is the least successful in such process, as determined by the
arbitrator, which shall be determined by comparing (1) the position asserted by
each Party on all disputed matters in the Claim Group taken together with (2)
the final decision of the arbitrator on all disputed matters in the Claim Group
taken together.  For purposes of this Section 11(b)(ii)(J), “disputed matters”
and “position asserted” shall be determined by reference to such Party’s
submissions.

 
 
(iii)
Counsel.  The Parties may, but are not required to, be represented by counsel in
the proceedings described in this Section 11(b).

 
 
(c)
Other Dispute.  Any Dispute shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and subject to the Federal Arbitration Act, 9 U.S.C., Sections 1
through 16.  Each Dispute shall be arbitrated by a panel of three disinterested
arbitrators, each of whom shall have no prior business relationship with any
Party other than acting as an arbitrator under this Settlement Agreement.  No
Dispute shall be consolidated with any arbitration concerning a dispute, claim
or controversy with any other party.  For purposes of appointment of
arbitrators, each of MGIC, on the one hand, and Bank of America and/or CHL, as
applicable, on the other hand, is entitled to appoint one arbitrator, with the
third arbitrator to be appointed by the two already appointed.

 
 
(i)
Location and Seat.  The arbitration shall be seated in San Francisco,
California, and all proceedings shall take place there.  If the Parties mutually
agree that proceedings may take place outside of San Francisco, California, or
by telephone or videoconference, San Francisco, California, nevertheless shall
remain the seat of the arbitration.

 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(ii)
Costs.  All costs of the arbitration of any Dispute pursuant to this Section
11(c) (including the arbitrators’ fees, but exclusive of attorneys’ fees) shall
be borne by the Party that is the least successful in such arbitration, as
determined by the arbitrators, which shall be determined by comparing the
position asserted by each Party on the Disputed Matter with the final decision
of the arbitrators on the Disputed Matter.  For purposes of this Section
11(c)(ii), the “Disputed Matter” and “position asserted” shall be all matters
raised by a Party in its final written presentations submitted to the
arbitrators in connection with a Dispute, and “Party” shall be MGIC on the one
hand, and Bank of America and/or CHL, on the other hand.

 
 
(d)
Payment Dispute Resolution.

 
 
(i)
Any claim (x) by MGIC that Bank of America, in any respect, has not complied
with its obligations regarding reimbursement of MGIC for the Bank of America
Share as required by Section 10(d)(iii)(B), has not complied with its obligation
to replenish the MGIC Account as required by Section 10(d)(ii)(C), and/or has
not complied with its obligation to deposit interest into the MGIC Account as
required by Section 10(d)(iii)(D), or (y) by Bank of America that MGIC, in any
respect, has breached its obligation to pay the Bank of America Share to the
GSEs pursuant to Section 10(a)(ii) or Section 10(c)(v) or that MGIC has
withdrawn amounts from the MGIC Account in excess of the amounts permitted
pursuant to Section 10(d)(iii)(A) (in each case, a “Payment Dispute”) shall be
resolved exclusively pursuant to binding arbitration conducted in accordance
with this Section 11(d). Bank of America shall have no defense to a Payment
Dispute by MGIC other than that (A) Bank of America has in fact timely complied
with such obligations, (B) MGIC failed to provide an applicable Bank of America
Share Report or failed to request withdrawal of funds from the MGIC Account, (C)
(i) Bank of America’s noncompliance was caused by a declaration of a banking
moratorium or any suspension of payments in respect of banks in the United
States, whether or not mandatory, and such noncompliance continued solely during
the period in which such moratorium or suspension was in effect, (ii) Bank of
America’s noncompliance was caused by a limitation, whether or not mandatory, by
any governmental, regulatory or administrative agency or authority on, or any
event that materially affects, the payment of funds by banks in the United
States generally, and such noncompliance continued solely during the period in
which such limitation was in effect or such event continued to have such
material effect, (iii) the funds were not deposited in the account designated by
MGIC due to an error by, or systems failure at, the bank into which MGIC
requested the funds from the MGIC Account be deposited or the wire transfer from
Bank of America be directed, and/or (iv) other similar force majeure events. Any
other defense that Bank of America may desire to assert (and any counterclaim
other than a Payment Dispute by Bank of America) shall be a Dispute and shall be
resolved under Section 11(c).  For the avoidance of doubt, a “Payment Dispute”
does not include any dispute regarding the amount of any Bank of America Share
or any Causes of Action or defenses related to any corrections or curtailments
by MGIC to some portion of a payment of a Claim (including, for the avoidance of
doubt, Curtailments) or any Exclusions.

 
 
- 32 -

--------------------------------------------------------------------------------

 
 
 
(ii)
Either Party may initiate the procedures contemplated by this Section 11(d) by
notifying the other Party in writing that a dispute exists and identifying the
dispute as a Payment Dispute. The Parties shall first attempt to resolve any
asserted Payment Dispute informally, by means of communications consistent with
their normal business practice. If a Payment Dispute continues to exist on the
fifth (5th) business day after receipt of the notification specified in the
first sentence of this Section 11(d)(ii) (or on such later date as the Parties
agree), the Parties shall refer the dispute to [***] or, if [***] is
unavailable, another independent, neutral arbitrator of comparable professional
standing selected by the American Arbitration Association (in each case, the
“Neutral”) for resolution pursuant to this Section 11(d). The arbitration
provided for in this Section 11(d) shall be the exclusive means to resolve all
Payment Disputes, including the question of whether a dispute is arbitrable as a
Payment Dispute.  The seat of such arbitration shall be Milwaukee, Wisconsin.

 
 
(iii)
The Parties shall engage the Neutral within ten (10) days after the expiration
of the five (5) business day period referred to in Section 11(d)(ii).  If either
Party fails to take action within such five (5) business days with respect to
the engagement of the Neutral, then the other Party may engage the Neutral on
behalf of both Parties. The Neutral shall make such review and examination of
the relevant facts and documents as the Neutral deems appropriate, and shall
permit each of the Parties to make a written presentation of its position;
provided, however, that the Neutral shall require all facts, documents and
written presentations from the Parties to be completely submitted within twenty
(20) days after the Neutral has been engaged. There shall be no discovery, and
the Neutral shall not preside over any hearing of the Parties nor permit the
Parties to make any oral arguments to the Neutral. Within ten (10) days after
the date required for submission of such facts, documents and written
presentations, and regardless of whether such submissions shall have been made,
the Neutral shall resolve the Payment Dispute in writing without a reasoned
decision, which resolution shall be final and binding upon the Parties without
further recourse or collateral attack and, as to each disputed matter, which
resolution shall accept (i) either MGIC’s or Bank of America’s position on the
Payment Dispute and/or (ii) the stipulated position of the Parties with respect
to any matter which prior to such stipulation was disputed. The Neutral shall
have the authority to order specific performance and/or injunctive relief, in
addition to monetary relief. In addition, the Neutral shall have the authority
to award interest (x) to MGIC to compensate it for any delay in receiving funds
under Section 10(a)(iii) or 10(d), and (y) to Bank of America for any amount
paid by Bank of America to MGIC to which MGIC was not entitled. The Parties
shall implement the Neutral’s resolution of the Payment Dispute within fifteen
(15) business days after the Neutral’s delivery of its decision. A Party may
seek immediate confirmation of the Neutral’s resolution of the Payment Dispute
if the Neutral’s resolution of the Payment Dispute has not been implemented
within such fifteen (15) business days.  MGIC may seek confirmation of the
Neutral’s resolution only in a state court located in Wisconsin, and Bank of
America may seek confirmation of the Neutral’s resolution only in a state court
located in California.

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
(iv)
All costs of the dispute resolution process contemplated by this Section 11(d)
(including the Neutral’s fees, but exclusive of attorneys’ fees) shall be borne
by the Party that is the least successful in such process, which shall be
determined by the Neutral by comparing (A) the position asserted by each Party
on all disputed matters taken together with (B) the final decision of the
Neutral on all disputed matters taken together.  For purposes of the preceding
sentence, the “disputed matters” shall be all matters raised in the written
notification referred to in Section 11(d)(ii), and the “position asserted” by
each of the Parties shall be determined by reference to their respective written
presentations submitted to the Neutral pursuant to Section 11(d)(iii).

 
 
(v)
Each Payment Dispute shall be arbitrated on an individual basis, and shall not
be consolidated in any arbitration with any dispute, claim or controversy
between the Parties.  The Neutral’s decision shall be for the sole and exclusive
benefit of MGIC and Bank of America, shall be binding only with respect to the
individual claims in the Payment Dispute, shall have no precedential effect,
shall not benefit any third party, and shall not be cited by any Party for any
purpose in any other proceeding, except a proceeding to enforce the decision.

 
 
(e)
With respect to the resolution of (i) each dispute pursuant to the ADR Procedure
in Section 11(b), (ii) each Dispute pursuant to Section 11(c), and (iii) each
Payment Dispute pursuant to Section 11(d):

 
 
(i)
No Presumption.  No presumption based on MGIC’s role as an insurer shall apply
against MGIC.

 
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
(ii)
Limitation on Damages.  The arbitrator(s) shall not award any incidental,
indirect or consequential damages, including damages for lost profits, punitive
or exemplary damages, and the Parties waive any right to recover any such
damages.

 
 
(iii)
Confirmation of Award.  Except for a decision rendered pursuant to Section
11(d), which shall be governed by its terms: (A) a Party shall have three (3)
months from the date of a written decision to satisfy an award before the other
Party may seek confirmation of the award; and (B) a Party may seek confirmation
of an award only in a state court located in California.

 
 
(iv)
Governing Law.  The Parties agree that New York law shall govern the resolution
of any disputes resolved pursuant to the ADR Procedure set forth in Section
11(b), any Dispute resolved pursuant to Section 11(c), and any Payment Dispute
pursuant to Section 11(d); except, however, California state law shall govern
the collateral estoppel effect of an award issued pursuant to Sections 11(b),
11(c), and 11(d), including but not limited to Vandenberg v. Superior Court, 21
Cal. 4th 815 (1999).

 
12.
Effect of Certain Action by OCI.

 
 
(a)
In the event that the OCI indicates in writing that, pursuant to Wisconsin
Statute section 645.54, it intends to seek to avoid any payment under this
Settlement Agreement or to void any portion of this Settlement Agreement, the
Parties shall use good faith efforts to resist such action and shall meet and
confer regarding such efforts to resist any such action by the OCI.

 
 
(b)
In the event that the OCI, pursuant to Wisconsin Statute section 645.54, obtains
a final and non-appealable court order after the Initial Implementation Date:
(i) avoiding the payment, and/or granting recovery, of any amount of money paid
by MGIC to Bank of America pursuant to this Settlement Agreement, or (ii)
voiding any portion of this Settlement Agreement in a way that deprives Bank of
America of any monetary benefit conferred by the terms of this Settlement
Agreement which it would otherwise have obtained, then the Parties, in
consultation with the OCI, shall meet and confer regarding the effect of such
court order and the potential for modifications to this Agreement in an attempt
to recoup such amount of money, and/or provide Bank of America with, as
applicable, a reasonable substitute for the material benefit deprived by such
court order.

 
 
(c)
If the Parties and the OCI cannot reach agreement within sixty (60) days as to
such modifications, then notwithstanding any other provision in this Settlement
Agreement, including the releases and covenants set forth in Sections 13 and 14
and the dismissals pursuant to Section 6, Bank of America shall have the right
to pursue Causes of Action against MGIC or any successor to MGIC for any and all
of the following:

 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(i)
Past Coverage Determination Loans;

 
 
(ii)
Each Resolved Covered Loan for which the OCI avoided a payment made by MGIC to
or for the benefit of Bank of America; and

 
 
(iii)
Each Unresolved Covered Loan.

 
 
(d)
In the event that Bank of America pursues any Cause of Action available under
Section 12(c), then:

 
 
(i)
MGIC and any successor to MGIC may assert any defense or counterclaim available
to it, under any applicable Master Policy or otherwise, including, but not
limited to, any defense by MGIC or any successor to MGIC that it is entitled to
rescind coverage or deny a Claim.

 
 
(ii)
Any legal or contractual limitations period and any defense based on the passage
of time with respect to Causes of Action included in the Litigation Action or
the Arbitration Action are tolled from the date such Causes of Action were made
in such actions and shall continue to be tolled through [***], in addition to
any other tolling periods that may apply by operation of law.  Any legal or
contractual limitations period and any defense based on the passage of time with
respect to Causes of Action comprising the Mortgage Insurance Dispute that are
not included in such actions shall be tolled from [***] and shall continue to be
tolled through [***], in addition to any tolling that may apply by operation of
law.  No tolling that occurs by virtue of this Section 12(d) and/or by operation
of law shall have the effect of reviving any Cause of Action that was barred by
any statute of limitations or similar rule of law or equity prior to [***].

 
 
(iii)
The amount of recovery from MGIC and any successor to MGIC in connection with
all such Causes of Action shall not exceed the sum of (x) the Current Liability
Amount plus (y) the amount(s) of the Settlement Payment for which the OCI
avoided payment, or obtained recovery, pursuant to a court order contemplated by
Section 12(b).

 
 
(iv)
MGIC shall process and pay Claims under the terms of the applicable Master
Policy, subject to MGIC’s rights to rescind, deny, curtail, or correct coverage
without regard to the terms of this Settlement Agreement.

 
 
(v)
Bank of America shall have no rights, and MGIC shall have no obligations, under
Section 11(b).

 
 
- 36 -

--------------------------------------------------------------------------------

 
 
13.
Release by MGIC Releasors.

 
 
(a)
Except as set forth in Sections 12 and 13(d), upon Bank of America and CHL
dismissing any part of the Arbitration Action or the Litigation Action with
prejudice pursuant to Section 6(d) or Section 6(e):

 
 
(i)
the MGIC Releasors shall be deemed to release and discharge as of the Initial
Implementation Date the Bank of America Released Parties and the CHL Released
Parties from any and all past, present, or future Causes of Action, whether such
Causes of Action are known or unknown, foreseen or unforeseen, developed or
undeveloped, discoverable or presently incapable of being discovered, relating
in any way to any act, event or omission that occurred or should have occurred
on or before the Initial Implementation Date with respect to the GSE/HFI Loans,
and concerning the Mortgage Insurance Dispute (for the avoidance of doubt, the
foregoing include all Causes of Action that were asserted, could have been
asserted, or could have been asserted had there been no jurisdictional bars, by
any MGIC Releasor in the Arbitration Action or the Litigation Action); and

 
 
(ii)
MGIC, on behalf of itself and all other MGIC Releasors, hereby covenants and
agrees, not to initiate, on or after the Initial Implementation Date, any Cause
of Action against any of the Bank of America Released Parties or the CHL
Released Parties for any of the subject matter released by this Section 13(a),
and covenants and agrees not to participate, assist, encourage or cooperate in
any such Cause of Action.

 
 
(b)
In making a full and complete release as provided in Section 13(a), MGIC
expressly waives and relinquishes all rights and benefits, which it has, or may
have, under California Civil Code section 1542 or any similar statute in any
other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
 
(c)
MGIC acknowledges that it is aware that it or another MGIC Releasor may
hereafter discover facts different from, or in addition to, those which it now
knows or believes to be true with respect to the Causes of Action released
pursuant to this Section 13.  Notwithstanding any such different or additional
facts, this release shall fully discharge each of the Bank of America Released
Parties and the CHL Released Parties from any and all Causes of Action released
pursuant to this Section 13.

 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
(d)
Notwithstanding anything in this Section 13 to the contrary, and notwithstanding
whether such claims were or could have been brought in the Arbitration Action or
the Litigation Action, the release given in Section 13(a) does not apply to:

 
 
(i)
Any disputes or claims within the scope of the ADR Procedure set forth in
Section 11(b), any Dispute within the scope of Section 11(c), and any Payment
Dispute within the scope of Section 11(d);

 
 
(ii)
Any disputes or claims regarding payments to be made by Bank of America pursuant
to an applicable Master Policy;

 
 
(iii)
Any disputes or claims involving Curtailments; and

 
 
(iv)
Any disputes or claims regarding [***].

 
14.
Release by Bank of America Releasors and CHL Releasors.

 
 
(a)
Except as set forth in Sections 12 and 14(d), upon Bank of America and CHL
dismissing any part of the Arbitration Action or the Litigation Action with
prejudice pursuant to Section 6(d) or Section 6(e):

 
 
(i)
the Bank of America Releasors and the CHL Releasors shall be deemed to release
and discharge, as of the Initial Implementation Date, each of the MGIC Released
Parties from any and all past, present, or future Causes of Action, whether such
Causes of Action are known or unknown, foreseen or unforeseen, developed or
undeveloped, discoverable or presently incapable of being discovered, relating
in any way to any act, event or omission that occurred or should have occurred
on or before the Implementation Date with respect to the GSE/HFI Loans, and
concerning the Mortgage Insurance Dispute (for the avoidance of doubt, the
foregoing include all Causes of Action that were asserted, could have been
asserted, or could have been asserted had there been no jurisdictional bars, by
any Bank of America Releasor or any CHL Releasor in the Arbitration Action or
the Litigation Action); and

 
 
(ii)
Bank of America, on behalf of itself and all other Bank of America Releasors,
and CHL, on behalf of itself and all other CHL Releasors, hereby covenant and
agree, not to initiate, on or after the Initial Implementation Date, any Cause
of Action against any of the MGIC Released Parties (i) for any of the subject
matter released by this Section 14(a) or (ii) related to or arising from MGIC’s
mortgage insurance coverage obligations with respect to any Subject Loans for
which Bank of America or CHL has acted solely as a subservicer, and covenants
and agrees not to participate, assist, encourage or cooperate in any such Cause
of Action; provided that Bank of America and/or CHL may take such actions and
provide such assistance permitted under Section 6(b).

 
 
- 38 -

--------------------------------------------------------------------------------

 
 
 
(b)
In making a full and complete release as provided in Section 14(a), each of Bank
of America and CHL expressly waives and relinquishes all rights and benefits,
which it has, or may have, under California Civil Code section 1542 or any
similar statute in any other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
 
(c)
Each of Bank of America and CHL acknowledges that it is aware that it or another
Bank of America Releasor or CHL Releasor may hereafter discover facts different
from, or in addition to, those which it now knows or believes to be true with
respect to the Causes of Action released pursuant to this Section
14.  Notwithstanding any such different or additional facts, this release shall
fully discharge each of the MGIC Released Parties from any and all Causes of
Action released pursuant to this Section 14.

 
 
(d)
Notwithstanding anything in this Section 14 to the contrary, and notwithstanding
whether such claims were or could have been brought in the Arbitration Action or
the Litigation Action, the release given in Section 14(a) does not apply to:

 
 
(i)
Any disputes or claims within the scope of the ADR Procedure set forth in
Section 11(b), any Dispute within the scope of Section 11(c), and any Payment
Dispute within the scope of Section 11(d);

 
 
(ii)
Any actual or claimed acts, errors, mistakes or omissions [***];

 
 
(iii)
Any claims or disputes involving Curtailments; and

 
 
(iv)
Any claims by Bank of America or CHL that MGIC has reduced the amount of a
Settlement Percentage Claim Payment due to the existence of a DPO.

 
15.
Indemnification.

 
 
(a)
An Indemnifying Party shall indemnify, defend and hold harmless the Indemnified
Party from and against all Causes of Action asserted against, resulting to,
imposed upon or incurred by, the Indemnified Party, directly or indirectly, by
reason of, arising out of or resulting from the inaccuracy or breach of any
representation, warranty or covenant of the Indemnifying Party contained in this
Agreement, provided that, for the avoidance of doubt, Bank of America shall have
no obligation to indemnify MGIC under this Section 15(a) for any action or
inaction by CHL.

 
 
- 39 -

--------------------------------------------------------------------------------

 
 
 
(b)
On and after the Initial Implementation Date, Bank of America shall indemnify
all MGIC Released Parties from and against all Causes of Action asserted by
[***], directly or indirectly, by reason of, arising out of or resulting from
the actual or claimed obligation to pay any amount of money in respect of:

 
 
(i)
[***];

 
 
(ii)
[***];

 
 
(iii)
[***]; or

 
provided, however, that Bank of America shall not be required to so indemnify
any MGIC Released Party under this Section 15(b) in respect of:
 
 
(A)
[***];

 
 
(B)
any actual or claimed acts, errors, mistakes or omissions in [***];

 
 
(C)
any Cause of Action brought by the OCI under Wisconsin Statute section 645.54;

 
 
(D)
any Cause of Action brought by any borrower or any successor in interest to any
borrower, in each case, in such capacity, with respect to any Subject Loan;

 
 
(E)
any Cause of Action brought by any stockholder, employee, or employee benefit
plan subject to the federal Employee Retirement Income Security Act of MGIC or
its Affiliates, in each case, in such capacity; or

 
 
(F)
any action or inaction by CHL.

 
 
(c)
An Indemnified Party seeking indemnification under this Section 15 for any claim
brought by a third party will: (i) give the Indemnifying Party prompt written
notice of the claim; (ii) allow the Indemnifying Party to assume control of the
defense and settlement of the claim, except to the extent that (A) such third
party claim seeks an injunction or equitable relief against any Indemnified
Party or (B) the Indemnifying Party has failed or is failing to defend in good
faith such third party claim, in which case the Indemnified Party may reassume
the defense of the claim and the Indemnifying Party shall pay the Indemnified
Party’s costs and expenses, including attorneys’ fees, associated with such
defense; (iii) consult and cooperate as reasonably requested by such
Indemnifying Party in connection with the defense and any settlement of the
claim; and (iv) not settle or compromise the claim without the written consent
of the Indemnifying Party, which consent will not be unreasonably or untimely
withheld, provided that no such consent shall be required for any such
settlement or compromise that (A) is exclusively monetary and would not impose
any injunctive or equitable relief on the Indemnified Party, (B) includes as a
term thereof an unconditional release, given by the person(s) asserting such
third party claim, of all Indemnified Parties from all liability with respect to
such third party claim, and (C) does not contain an admission of liability on
the part of any Indemnified Party.  The Indemnifying Party shall not consent to
the entry of any judgment that would impose any injunctive or equitable relief
on the Indemnified Party without the prior written consent of the Indemnified
Party.

 
 
- 40 -

--------------------------------------------------------------------------------

 
 
16.
Confidentiality.

 
 
(a)
The Parties covenant and agree to keep confidential the Confidential Information
and further covenant and agree not to disclose or otherwise convey any portion
of the Confidential Information outside of their respective organization except:

 
 
(i)
By written agreement of the Parties;

 
 
(ii)
To reinsurers, directly or through intermediaries in connection with claims for
reinsurance, and to any arbitration panel, court or tribunal in reinsurance
disputes;

 
 
(iii)
To any entity performing servicing functions with respect to a Subject Loan
(including master servicers, servicers and subservicers of Subject Loans);

 
 
(iv)
To originators, directly or through intermediaries in the event Bank of America
seeks to obtain repurchase based on a breach of a representation or warranty,
and to any arbitration panel, court or tribunal in repurchase disputes;

 
 
(v)
To outside auditors, attorneys, accountants, regulators or consultants of any
Party;

 

 
(vi)
By MGIC, to any third party for purposes of any Cause of Action asserted by such
third party against MGIC with respect to which the Bank of America Releasors
have released MGIC pursuant to Section 14 or for which Bank of America has
indemnified MGIC pursuant to Section 15(b), provided that MGIC may make any such
disclosure only if MGIC has complied with the notice and other procedures
pursuant to Section 15(b);

 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
(vii)
To regulators of any Party (including the OCI) and to the GSEs, and to any of
the auditors, attorneys, accountants, or consultants of any such regulator or
the GSEs;

 
 
(viii)
By MGIC, to financial institutions potentially providing funds to MGIC or an
Affiliate of MGIC (and to financial institutions providing funds to such
financial institutions), including to securities underwriters and their counsel;

 
 
(ix)
To the extent a Party is advised by its counsel (who may be internal counsel)
that it or an Affiliate is required to do so by law, regulation, or the rules of
a securities marketplace on which the securities of it or an Affiliate are
traded (it being understood that, for this purpose, “law” includes a subpoena or
similar demand issued in connection with an adversary proceeding).  Bank of
America acknowledges and agrees that MGIC will make public disclosure of the
contents of this Settlement Agreement and file this Settlement Agreement with
the United States Securities and Exchange Commission or such securities
marketplace, and that MGIC will seek confidential treatment of the contents of
this Settlement Agreement as mutually agreed by the Parties; or

 
 
(x)
As provided in Section 16(b).

 
 
(b)
If any court, governmental agency, or regulatory body demands that a Party
disclose any information contained in the Confidential Information to the public
or to a third party other than the court, governmental agency or regulatory
body, the Disclosee may, in the absence of a protective order, disclose such
information to the extent that the Disclosee is advised in writing that it must
do so by its legal counsel; provided that the Disclosee within two (2) business
days of such demand shall, unless restrained by court order, provide written
notice to the other Parties, shall provide as soon as practical copies of all
notice papers, orders, requests or other documents in order to allow the other
Parties to seek an appropriate protective order, and shall not disclose such
information until five (5) business days after the Disclosee has given notice to
the other Parties.  Notice under this Section 16(b) shall be made to the persons
identified in Section 17(a).  The Disclosee shall cooperate fully with the other
Parties, at the other Parties’ cost and expense, should one or more of the other
Parties seek such an order.

 
 
(c)
In the event of any disputes between the Parties regarding this Settlement
Agreement and/or any disputes pursuant to Sections 11(b), Disputes pursuant to
Section 11(c), and/or any Payment Disputes pursuant to Section 11(d), the
Parties agree to use their best efforts not to disclose any Confidential
Information to any third parties other than the court, arbitrator(s) or any
trier of fact.  To the extent this Settlement Agreement is to be used in any
court filing or offered as evidence in any court proceeding, the Parties will
use their best efforts consistent with applicable law to have the Settlement
Agreement filed or marked under seal and enter into a confidentiality agreement
restricting access to the Settlement Agreement to the parties to that
litigation.  No Party to this Settlement Agreement will oppose any other Party’s
request to have this Settlement Agreement filed or marked under seal.

 
 
- 42 -

--------------------------------------------------------------------------------

 
 
17.
Notices and Payments.

 
 
(a)
Notices.  Except for notices and communications contemplated by Section 3
(Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports), Section 4 (Required Consents), Section 10 (Recently Rescinded Loans
and Pending Rescission Loans; Perfection and Processing of Certain Claims;
Perfection of Claims and Payment of Perfected Claims; MGIC Account; Request for
Additional Documents; Delivery of Documents to Bank of America); and Section
11(b) (ADR Procedure), which shall be delivered in the ordinary course of
business and as provided in such applicable Section of this Settlement
Agreement, any notice or communications required or arising under, or relating
to, this Settlement Agreement shall be in writing and shall be deemed to have
been duly given when (i) delivered via email, (ii) mailed by United States
registered or certified mail, return receipt requested, (iii) mailed by
overnight express mail or other nationally recognized overnight or same-day
delivery service, or (iv) delivered in person to the Parties and their counsel
at the following addresses:

 
With respect to MGIC:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email:  jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois  60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com
 
 
- 43 -

--------------------------------------------------------------------------------

 


With respect to Bank of America:
 
Bank of America
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com


Bank of America, N.A.
4500 Park Granada
Calabasas, CA  91302
Attention:  Anthony T. Meola
Senior Vice President
Business Operations Exec.
Email:   tony.meola@bankofamerica.com
 
With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com


With respect to CHL:


Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, CA, 91302
Attention: Michael W. Schloessmann
President
Email: michael.schloessmann@bankofamerica.com
 
With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com


 
(b)
Payments.  Absent any other written agreement signed by the Parties, all
payments by the Parties under the terms of this Settlement Agreement and
disbursements by the escrow agent from the Escrow Accounts shall be made by wire
transfer to the following accounts:

 
 
- 44 -

--------------------------------------------------------------------------------

 
 
to MGIC:
Bank:  [***]
Milwaukee, WI
ABA [***]
Account No. [***]
Account Name: [***]; and


to Bank of America:
Bank: [***]
ABA: [***]
Account Number: [***]
Account Name: [***]
Reference:  [***]


 
(c)
Changes. Any Party may change (i) the address to which notices and
communications hereunder are to be delivered, or (ii) the account to which
payments and disbursements are to be made, by giving the other Party notice in
the manner set forth in this Section 17, provided that notice of a change in an
account is effective with respect to a payment or disbursement only if given
twenty (20) or more business days prior to the date such payment or disbursement
is due to be made, unless otherwise agreed in writing by the Parties.

 
18.
Schedules and Exhibits.

 
This Settlement Agreement includes the following Schedules and Exhibits, each of
which is incorporated herein by this reference:
 
Schedules
 
Schedule 1
-
Covered Loans
Schedule 2
-
Past Coverage Determination Loans
Schedule 3
-
Recently Paid Loans
Schedule 4
-
Recently Rescinded Loans
Schedule 5
-
Past Paid Loans
Schedule 6
-
Reinstatement Loans
Schedule 7
-
True-Up Loans
Schedule 8
-
Pending Rescission Loans
Schedule 9
-
Recently Denied Loans
Schedule 10
-
[***]

 
 
- 45 -

--------------------------------------------------------------------------------

 
 
Exhibits
 
Exhibit A
-
[Deliberately omitted.]
Exhibit B
-
List of Documents Required to Perfect a Claim
Exhibit C
-
Origination Documents Required Due to State Regulation
Exhibit D
-
OCI Interpretive Letter
Exhibit E
-
Required Consent Language – GSE
Exhibit F
-
Exclusions
Exhibit G
-
[Deliberately Omitted]
Exhibit H
-
Escrow Agreement
Exhibit I
-
Form of Subject Loan Report
Exhibit J
-
Form of Stipulation and Order of Dismissal
Exhibit K
-
Form of UCC-1 Financing Statement (Section 2(e)(i))
Exhibit L
-
[Deliberately omitted.]
Exhibit M
-
Form of Bank of America Share Report
Exhibit N
-
Illustrative Settlement Percentage Claim Payment Calculations



19.
Miscellaneous Provisions.

 
 
(a)
No Admission.  The Parties agree that this Settlement Agreement is entered in
compromise of claims that are disputed as to both liability and damages and that
this Settlement Agreement shall be deemed to be subject to Fed. R. Civ. P. 408,
Cal. Evid. Code § 1152 and any other similar provision regarding the
admissibility of offers to compromise disputed claims.  This Settlement
Agreement and any negotiations leading thereto do not constitute an admission of
any fact or claim by any Party with respect to any matter.  This Settlement
Agreement shall not be used as an admission against any Party in this or any
other past, present or future claim or matter; provided, however, that nothing
in this Section 19(a) shall preclude the use of the Settlement Agreement to
enforce the Settlement Agreement.  Except as expressly stated herein, neither
this Settlement Agreement nor any provision herein shall be considered or
treated as a precedent, either for purposes of the Parties’ or any of their
Affiliates’ future dealings or otherwise.  The Parties understand and agree that
no Party, by entering this Settlement Agreement, admits the accuracy of any
position advanced by any other person whatsoever, and that any resolution
reached, whether by mutual agreement or by further arbitration in accordance
with the terms of this Settlement Agreement, is the resolution of a disputed
claim.

 
 
(b)
Successors, Assignees, and Third Party Beneficiaries.  All terms and conditions
of this Settlement Agreement shall be binding on the successors and assignees of
each Party; provided that (i) no assignment by a Party shall operate as a
release of such Party from any obligations under this Settlement Agreement; (ii)
subject to the requirements of the applicable Master Policy, Bank of America may
assign any servicing rights or obligations with respect to any Subject Loan to
any assignee that is an approved servicer (as contemplated by the applicable
Master Policy), and such assignee shall be entitled to the benefit of any
provision of this Settlement Agreement only if (x) Bank of America gives prior
written notice to MGIC of such assignment if and only to the extent required
under the applicable Master Policy and (y) such assignee agrees to be bound by
all of the provisions hereof, and (iii) an assignee which is not bound by the
provisions hereof may nonetheless participate in the ADR Procedure as expressly
provided in Section 11(a).  Nothing expressed or referred to in this Settlement
Agreement is intended or shall be construed to give any person other than MGIC
and Bank of America, and to the extent identified in this Settlement Agreement,
CHL, any legal or equitable right, remedy, or claim under or with respect to
this Settlement Agreement or any provisions contained herein, or in any
arbitration or litigation arising out of this Settlement Agreement, except as
expressly provided in this Settlement Agreement, including, but not limited to,
the releases and indemnification of the MGIC Released Parties, the Bank of
America Released Parties, and the CHL Released Parties provided in Sections 13,
14, and 15.

 
 
- 46 -

--------------------------------------------------------------------------------

 
 
 
(c)
Governing Law.  Except as provided in Section 11(d)(iv), this Settlement
Agreement and any Cause of Action arising under or related to this Settlement
Agreement or the settlement effected by this Settlement Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the law of conflicts.

 
 
(d)
Interpretation.  This Settlement Agreement shall not be construed against any
Party, but shall be construed as if the Parties jointly prepared the Settlement
Agreement and any uncertainty and ambiguity shall not be interpreted against any
one Party.  The use of any gender in this Settlement Agreement shall be deemed
to be or include the other genders, including neuter, and the use of the
singular shall be deemed to be or include the plural (and vice versa) wherever
applicable. The use of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not any “no
limitation” language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  All references to
“Section,” “clause,” “recital,” “Schedule” or “Exhibit” shall be deemed to refer
to the Sections, clauses, recitals, Schedules or Exhibits of this Settlement
Agreement. The words “this Settlement Agreement,” “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Settlement Agreement as a whole and not to a particular section, subsection,
clause or other subdivision of this Agreement, unless the context otherwise
requires.

 
 
(e)
Severability.  If any provision of this Settlement Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Settlement Agreement shall remain in full force and effect and shall be
binding upon the Parties, subject to the provisions of Section 12, including,
but not limited to, any modifications as contemplated by Section 12(b).

 
 
- 47 -

--------------------------------------------------------------------------------

 
 
 
(f)
Headings.  The headings and subheadings contained in this Settlement Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Settlement Agreement or any provision hereof.

 
 
(g)
Amendment and Waiver.  No change or amendment shall be valid unless it is made
in writing and executed by the Parties to this Settlement Agreement.  No
specific waiver of any of the terms of this Settlement Agreement shall be
considered as a general waiver. All waivers of this Settlement Agreement must be
in writing and signed by or on behalf of the Party waiving its rights.  No delay
or failure on the part of any Party to exercise any right, remedy, power or
privilege under this Settlement Agreement shall operate as a waiver thereof, and
no single or partial exercise by any Party of any such right, remedy, power or
privilege precludes other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 
 
(h)
Costs.  The Parties agree that they are solely responsible for their own
attorneys’ fees, costs and expenses incurred in connection with the Mortgage
Insurance Dispute, the Arbitration Action, the Litigation Action or dispute
resolution pursuant to Section 11 (except as expressly provided otherwise in
Section 11) and the execution, delivery and implementation of this Settlement
Agreement.

 
 
(i)
Advice of Counsel.  Each of the Parties acknowledges that it has had the advice
of counsel in connection with this Settlement Agreement, and has entered into
this Settlement Agreement freely after reviewing this Settlement Agreement with
counsel.

 

 
(j)
Corporate Existence and Authority. Each of the Parties represents that (1) it is
validly existing under the laws of its chartering authority and has full power
and authority to conduct its business as now conducted by it, (2) it has full
power and authority to execute and deliver this Settlement Agreement and to
perform its obligations hereunder, (3) it has taken all necessary corporate
action to authorize the execution and delivery of this Settlement Agreement and
the performance of its duties and obligations contemplated hereby, (4) none of
such execution, delivery, or performance of this Agreement and the transactions
contemplated hereby: (A) conflicts with the obligations of such Party under any
material agreement binding upon it; (B) requires any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental authority, agency or instrumentality, or any third party, except
for (i) any authorization, consent, approval, registration, declaration, filing,
or notice that has been obtained or given prior to the date hereof and (ii) the
Required Consents; (C) results in, or requires, the creation or imposition of
any lien or other charge upon or with respect to any of the assets now owned or
hereafter acquired by a Party, (5) this Settlement Agreement, upon execution and
delivery, is a valid and binding agreement, enforceable against it in accordance
with the terms of this Settlement Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, insurers’ rehabilitation and
liquidation, and other similar laws affecting creditor’s rights generally and
general principles of equity.

 
 
- 48 -

--------------------------------------------------------------------------------

 
 

 
(k)
Certain Representations.  MGIC represents and warrants to Bank of America as of
the Signing Date, and shall be deemed to represent and warrant to Bank of
America as of (x) MGIC’s deposit of the Settlement Payment and the Denial
Settlement Payment into the Escrow Accounts and (y) the Initial Implementation
Date, that:

 
 
(i)
MGIC (a) is not and, immediately after giving effect to the consummation of the
transactions contemplated by this Agreement and the other transactions
contemplated hereby, will not be insolvent (as such term is defined in Wisconsin
Statute section 600.03), and (b) has received “reasonably equivalent value” as
that term is used by the Uniform Fraudulent Transfer Act (“UFTA”) and “fair
consideration” as that term is used by the Uniform Fraudulent Conveyance Act
(“UFCA”) in exchange for any payments made by MGIC pursuant to this Settlement
Agreement, including, but not limited to, the Settlement Payment and the Denial
Settlement Payment, and performance by MGIC of its other obligations hereunder,
each in accordance with the terms and conditions of this Settlement Agreement
and the Escrow Agreement.

 
 
(ii)
MGIC has made available to Bank of America true and complete copies of (A) the
unaudited statutory annual statements of MGIC, containing the annual statutory
statements of assets, liabilities and capital and surplus of MGIC as at December
31, 2012, 2011 and 2010 and the related statements of income, which include
changes in statutory capital and surplus accounts, and cash flows for the fiscal
years then ended, together with all exhibits, schedules and notes thereto and
any related certifications filed with the OCI, and (B) the audited statutory
financial statements of MGIC containing the annual statutory statements of
admitted assets, liabilities and capital and surplus of MGIC as at December 31,
2011 and 2010 and the related statutory statements of operations, statutory
statements of capital and surplus and statutory statements of cash flows for the
fiscal years then ended, together with all exhibits, schedules and notes thereto
(the portion of the documents referred to in the foregoing clauses (A) and (B)
that are financial statements are collectively referred to as the “Statutory
Statements” and the remaining portion of such documents is the “Additional
Items”).  The Statutory Statements (A) have been derived from the books and
records of MGIC, (B) have been prepared in accordance with all applicable laws
and applicable accounting principles, (C) have been timely filed with or
submitted to the OCI on forms prescribed or permitted by the OCI and (D) fairly
present in all material respects, in accordance with applicable accounting
principles, the statutory financial position, results of operations and cash
flows, assets, liabilities, capital and surplus, changes in statutory surplus
and cash flows of MGIC as at the respective dates of, and for the periods
referred to in, the Statutory Statements (to the extent presented in such
statements).  The Additional Items (A) have been derived from the books and
records of MGIC, except that this subclause (A) does not apply to the portion of
the Additional Items that are certifications, (B) have been prepared in
accordance with all applicable laws, and (C) have been timely filed with or
submitted to the OCI on forms prescribed or permitted by the OCI.

 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
(iii)
MGIC is not the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding.  MGIC has not received any oral or written notice from any
governmental authority, including the OCI, threatening to seek to initiate any
such proceeding.

 
 
(l)
Counterparts.  This Settlement Agreement may be executed in counterparts, and
when each Party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
signed counterparts, shall constitute one agreement, which shall be binding upon
and effective as to all Parties. Signatures of the Parties transmitted by fax or
.pdf shall be deemed to be their original signatures for all purposes.

 
 
(m)
Entire Agreement.  This Settlement Agreement, together with the attached
Schedules and Exhibits (whether such Exhibits are executed or not), the letter
agreement between the Parties dated December 10, 2012, the Confidential
Settlement Agreement and Release, among MGIC, CHL and Bank of America, of even
date herewith, to the extent expressly referenced in this Settlement Agreement,
each document executed by the Parties that expressly references this Section
19(m), and the Master Policy to the extent that the terms and conditions of this
Settlement Agreement do not supersede the terms and conditions of an applicable
Master Policy, constitutes the entire agreement between the Parties with respect
to the subject matter of this Settlement Agreement and supersedes all prior and
contemporaneous oral and written agreements, discussions and correspondence,
including agreements in principle, drafts, descriptions of this Settlement
Agreement, and prior written agreements.  The Parties further acknowledge and
represent that other than as specifically stated herein, no promises or
inducements have been offered for this Settlement Agreement, and this Settlement
Agreement is executed without reliance by either Party on any representation,
statement, report or analysis of any other Party or any of their respective
representatives concerning or relating to this Settlement Agreement or the
settlement effected hereby.

 
 
(n)
Specific Performance.  Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any provision of this
Settlement Agreement is not performed in accordance with its specific terms or
otherwise is breached. Each of the Parties agrees that any Party shall be
entitled, in addition to any other remedy at law or in equity, to enforce the
terms of this Settlement Agreement through an arbitration award seeking a decree
of specific performance without the necessity of proving the inadequacy of money
damages as a remedy or the posting of any bond.

 
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
(o)
Further Assurances.  The Parties shall execute such further instruments and take
such further actions as may reasonably be necessary to carry out the intent of
this Settlement Agreement.

 
[The following page is the signature page.]
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties and CHL have executed this Settlement Agreement
as of the date first stated above.
 
MORTGAGE GUARANTY INSURANCE CORPORATION
 
BANK OF AMERICA, N.A.
   
/s/ Anthony T. Meola
/s/ Patrick Sinks
 
Name:  Anthony T. Meola
Name:  Patrick Sinks
 
Title:  Senior Vice President
Title:  President and Chief Operating Officer
             
COUNTRYWIDE HOME LOANS, INC.
         
/s/ Michael Schloessmann
   
Name:  Michael Schloessmann
   
Title:  President

 
 
- 52 -

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Documents Required to Perfect a Claim
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
EXHIBIT B
 
DOCUMENTS REQUIRED TO PERFECT A CLAIM
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) and references to Exhibits are to Exhibits
to the Settlement Agreement.
 
 
·
Declaration of loss, including Lender’s calculation of the Claim Amount,
prepared by Lender



A copy of each of the following documents:
 
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
If MGIC is exercising its right to acquire a property, the original of each of
the following:
 
 
·
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Origination Documents Required for Fraud Investigations
Due to State Regulations
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
EXHIBIT C
 
ORIGINATION DOCUMENTS REQUIRED FOR FRAUD INVESTIGATIONS DUE TO STATE REGULATIONS
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) and references to Exhibits are to Exhibits
to the Settlement Agreement.
 
A copy of each of the following, as requested pursuant to the Settlement
Agreement:
 

  ●
Loan application (1003)

  ●
Appraisal and satisfactory completion certificate, if applicable

  ●
Verification of income – pay stubs/W2s, if applicable to loan type

 
●
Verification of employment, if applicable to loan type

  ●
Tax returns, if applicable to loan type

  ●
Credit reports

  ●
Verification of deposits or bank statements, if applicable to loan type

  ●
Transmittal summary (1008)

  ●
HUD 1 settlement statement

  ●
Note

  ●
Mortgage or deed of trust

  ●
Purchase agreement or sales contract

  ●
Escrow instructions

  ●
Gift letter and supporting documentation, if applicable

  ●
Title commitment

  ●
Closing instructions

  ●
IRS form 4506,  if applicable

  ●
Underwriter conditions

  ●
Underwriter approval form

  ●
Automated findings report (AUS results)

  ●
Foreclosure and Bankruptcy Affidavit, Declaration and Sworn Statement
Preparation PP (122407) pursuant to the DOJ Settlement, if applicable

  ●
Any other document to which MGIC is entitled under the applicable Master Policy
(without regard to Exhibits B and F)

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Form of OCI Interpretive Letter
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
OCI INTERPRETIVE LETTER
 
[Letterhead of State of Wisconsin / Office of the Commissioner of Insurance]


Re: Stipulation and Order dated November 29, 2012 in the Matter of Case No.
12-C35029 (the “Order”)


Dear Mr. [MGIC officer]:


Mortgage Guaranty Insurance Corporation (“MGIC”) has provided this Office with a
final draft of each of (i) the Confidential Settlement Agreement and Release to
be entered into by and among MGIC, Countrywide Home Loans, Inc., and Bank of
America, N.A., in its capacity as master servicer or servicer, and (ii) the
Confidential Settlement Agreement and Release to be entered into by and between
MGIC and Bank of America, N.A., on its own behalf and  as successor to the
entities referred to therein (each such Agreement is hereinafter individually
referred to as the “Agreement”).  MGIC is not subject to any statutory
obligations or supervisory orders which would subject either Agreement to
approval or disapproval by this Office.


This letter will confirm that MGIC does not fail to honor its payment
obligations within the meaning of paragraph (1)(B) of the Order when MGIC makes
payments pursuant to a consensual, binding agreement between MGIC and any of its
policyholders to resolve a bonafide dispute between them as to claims or demands
arising from or relating to an insurance policy issued by MGIC. Accordingly, the
provisions of paragraph (1)(B) of the Order shall not apply to the disputed
claims to be satisfied and resolved pursuant to each Agreement. The provisions
of paragraph (1)(B) would apply, however, if MGIC failed to honor its
obligations to pay claims that it believed in good faith were valid pursuant to
each Agreement or any other settlement agreement.


Sincerely,


 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Required Consent Language – GSE
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E – Form of GSE Consent
 
The [Federal National Mortgage Association (“Fannie Mae”)/Federal Home Loan
Mortgage Corporation (“Freddie Mac”)] has been asked to review the Settlement
Agreement by and between Mortgage Guaranty Insurance Corporation (“MGIC”), and
Bank of America, N.A. (as a successor to each of BAC Home Loans Servicing and
Countrywide Home Loans Servicing LP (“Servicing”)) (“Bank of America”), on its
own behalf and as successor in interest by de jure merger to Countrywide Bank
FSB, formerly Treasury Bank (“Countrywide Bank”), dated April [__­­], 2013 (the
“Settlement Agreement”), and to approve of and consent to the Settlement
Agreement’s terms and execution, including Section 4(a) and Section 8 of the
Settlement Agreement. Capitalized terms not defined in this consent have the
meanings given them in the Settlement Agreement.
 
[Fannie Mae/Freddie Mac] approves of and consents to the Settlement Agreement’s
terms and execution.  [Fannie Mae/Freddie Mac] understands that in consenting to
the Settlement Agreement, it is also consenting to, and joins in as if named as
the releasor therein, the releases set forth in Sections 13 and 14 of the
Settlement Agreement, intending by so doing to benefit specifically each of the
Bank of America Released Parties and the MGIC Released Parties, respectively.
 
[Fannie Mae/Freddie Mac] acknowledges and agrees that its consent to the
Settlement Agreement inures to the benefit of Bank of America and MGIC.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Exclusions
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
EXHIBIT F
 
EXCLUSIONS
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) or, where noted, in the Settlement
Agreement.
 
Flow Policy #71-7135 (8/94)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
Select Master Policy for Multiple Loan Transactions #71-70283 (2/05)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
Master Policy for Multiple Loan Transactions #71-70276 (2/05)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

  
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
MGIC Escrow Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated as of April 19, 2013 (“Escrow Agreement”), is by
and between Mortgage Guaranty Insurance Corporation (“MGIC”), Bank of America,
N.A. (as a successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans
Servicing LP (“Servicing”)) (“Bank of America”), on its own behalf and as
successor in interest by de jure merger to Countrywide Bank FSB, formerly
Treasury Bank (“Countrywide Bank”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as Escrow Agent hereunder (“Escrow Agent”).  MGIC
and Bank of America are sometimes referred to collectively in this Escrow
Agreement as the “Parties.”


BACKGROUND


A.  The Parties have entered into a Confidential Settlement Agreement and
Release (the “Settlement Agreement”), dated as of April 19, 2013, pursuant to
which the Parties have resolved their claims and differences with respect to
Subject Loans.  The Settlement Agreement provides that the Parties shall deposit
the Escrow Funds (defined below) in segregated escrow accounts to be held by
Escrow Agent, and disbursed to the Parties as jointly instructed by the Parties
in writing.  Capitalized terms not otherwise defined in this Escrow Agreement
have the meanings given them in the Settlement Agreement.


B.  Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement and as instructed by MGIC and Bank of America pursuant to the
Settlement Agreement.


C.  Pursuant to the Settlement Agreement, MGIC and Bank of America have
appointed the Representatives (as defined below) to represent them for all
purposes in connection with the funds to be deposited with Escrow Agent and this
Escrow Agreement.


D.  In order to establish the escrow of funds and to effect the provisions of
the Settlement Agreement, the Parties and Escrow Agent have entered into this
Escrow Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:


1.             Definitions.  The following terms shall have the following
meanings when used herein:


“Bank of America Representatives” shall mean the person(s) so designated on
Schedule C hereto or any other person designated in a writing signed by Bank of
America and delivered to Escrow Agent and the MGIC Representatives in accordance
with the notice provisions of this Escrow Agreement, to act as its
representative(s) under this Escrow Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.


“Escrow Period” shall mean the period commencing on the date hereof and ending
twelve (12) months later, unless earlier terminated or extended by agreement of
the Parties and Escrow Agent.


“Joint Written Direction” shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking an action pursuant to this Escrow
Agreement.


“MGIC Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by MGIC and delivered
to Escrow Agent and the Bank of America Representatives in accordance with the
notice provisions of this Escrow Agreement, to act as its representative(s)
under this Escrow Agreement.


“Representatives” shall mean the MGIC Representatives and the Bank of America
Representatives.


2.             Appointment of and Acceptance by Escrow Agent.  The Parties
hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Escrow Agreement.


3.             Deposit of Escrow Funds.  Within five (5) business days of the
Signing Date of the Settlement Agreement, and simultaneously with or after the
execution and delivery of this Escrow Agreement, the Parties will transfer the
Escrow Funds in the below amounts.  Upon receipt of any portion of the Escrow
Funds, Escrow Agent shall acknowledge the receipt and deposit of each subject
portion to the Parties and counsel identified in Section 17(a) of the Settlement
Agreement, and Section 14 of this Escrow Agreement.


a.           MGIC shall deposit the Settlement Payment and the Denial Settlement
Payment by wire transfer of immediately available funds to an account designated
by Escrow Agent.


b.           Bank of America shall deposit the Reimbursement Payment by wire
transfer of immediately available funds to an account designated by Escrow
Agent.


The deposits by each of MGIC and Bank of America shall be made to and held in a
separate account, segregated from the deposit(s) by the other Party made
pursuant to this Escrow Agreement and from all other funds and accounts held by
the Escrow Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             Disbursements of Escrow Funds; Acknowledgement of Security
Interests in Disbursement Rights.  Escrow Agent shall disburse the Escrow Funds
at any time and from time to time, upon receipt of, and in accordance with, a
Joint Written Direction pursuant to Section 8 of the Settlement Agreement.  Such
Joint Written Direction shall contain wiring instructions or an address to which
one or more checks shall be sent.  Upon the expiration of the Escrow Period,
Escrow Agent shall distribute, as promptly as practicable, any remaining Escrow
Funds as set forth in a Joint Written Direction, or if Escrow Agent has not
received such Joint Written Direction, Escrow Agent may take action pursuant to
Section 5 of this Agreement.  All disbursements of funds from the Escrow Funds
shall be subject to the fees and claims of Escrow Agent and the Indemnified
Persons (as defined below) pursuant to Section 10 and Section 11 below.  Escrow
Agent acknowledges the security interest granted by MGIC to Bank of America,
pursuant to Section 2(e)(i) of the Settlement Agreement, in all of MGIC’s right,
title and interest in and to any and all disbursements from the Escrow Accounts
(as defined in the Settlement Agreement) to which MGIC is entitled pursuant to
the terms and conditions of this Escrow Agreement or the Settlement Agreement,
as security for the full performance of MGIC’s obligations under this Escrow
Agreement and the Settlement Agreement.
 
5.             Suspension of Performance; Disbursement Into Court.  If, at any
time, (i) there shall exist any dispute between MGIC, Bank of America or the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Funds or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent's sole satisfaction, the
proper disposition of all or any portion of the Escrow Funds or Escrow Agent's
proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not within 30 days of the furnishing by Escrow Agent of a
notice of resignation pursuant to Section 7 hereof, appointed a successor Escrow
Agent to act hereunder, then Escrow Agent may, in its sole discretion, take
either or both of the following actions:


a.           suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a successor Escrow Agent shall have been appointed (as the
case may be).


b.           petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required or permitted by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all Escrow
Funds, after deduction and payment to Escrow Agent of all fees and expenses
(including court costs and attorneys' fees) payable to, incurred by, or expected
to be incurred by Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.


Escrow Agent shall have no liability to MGIC, Bank of America, their respective
owners, shareholders or members or any other person with respect to any such
suspension of performance or disbursement into court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of the Escrow Funds or any
delay in or with respect to any other action required or requested of Escrow
Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Investment of Funds.  Escrow Agent shall hold the Escrow Funds in
interest-bearing accounts, and shall disburse the Escrow Funds and any proceeds
solely as provided by the Parties pursuant to a Joint Written Direction.  The
Escrow Funds shall be held only for the purpose and subject to the terms and
conditions set forth in the Settlement Agreement, and shall not be subject to
any lien, attachment, trusteeship or any judicial process.  No third parties or
their respective creditors shall have any right to, or claim respecting, the
Escrow Funds.


Escrow Agent is herein directed and instructed to initially invest and reinvest
the Escrow Funds in the investment indicated on Schedule B hereto.  MGIC and
Bank of America may provide instructions changing the investment of the Escrow
Funds by the furnishing of a Joint Written Direction to Escrow Agent; provided,
however, that no investment or reinvestment may be made except in the
following:  (a) direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United State of America; (b) U.S. dollar denominated money
market deposit accounts and certificates of deposits issued by any bank, bank
and trust company, or national banking association (including Escrow Agent and
its affiliates), which such deposits are either (i) insured by the Federal
Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates
of deposit on the date of purchase of “A-1” or “A-l+” by S&P and “P-1” by
Moody's and maturing no more than 360 days after the date of purchase (ratings
on holding companies are not considered as the rating of the bank); (c)
repurchase agreements with any bank, trust company, or national banking
association (including Escrow Agent and its affiliates); or (d) institutional
money market funds, including funds managed by Escrow Agent or any of its
affiliates.


Each of the foregoing investments shall be made in the name of Escrow Agent.
Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to the Representatives, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of Escrow Funds permitted or required hereunder.  All investment
earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made pursuant to this Escrow
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Funds.  With respect to any Escrow Funds received by
Escrow Agent after twelve o’clock, p.m., Central Standard Time, Escrow Agent
shall not be required to invest such funds or to effect any investment
instruction until the next day upon which banks in St. Paul, Minnesota, are open
for business.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Resignation of Escrow Agent.  Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
ten (10) days prior written notice to the MGIC and Bank of America specifying a
date when such resignation shall take effect.  Upon any such notice of
resignation, the Representatives jointly shall appoint a successor Escrow Agent
hereunder prior to the effective date of such resignation.  The retiring Escrow
Agent shall transmit all records pertaining to the Escrow Funds and shall pay
all Escrow Funds to the successor Escrow Agent, after making copies of such
records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court
costs and attorneys' fees) payable to, incurred by, or expected to be incurred
by the retiring Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.  After any retiring Escrow Agent's
resignation, the provisions of this Escrow Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Escrow Agent
under this Escrow Agreement.  Any corporation or association into which Escrow
Agent may be merged or converted or with which it may be consolidated, or any
corporation or association to which all or substantially all of the escrow
business of Escrow Agent’s corporate trust line of business may be transferred,
shall be Escrow Agent under this Escrow Agreement without further act.


8.           Liability of Escrow Agent.  Escrow Agent undertakes to perform only
such duties as are expressly set forth herein and no duties shall be
implied.  Escrow Agent shall have no liability under and no duty to inquire as
to the provisions of any agreement other than this Escrow Agreement, including
without limitation any other agreement between any or all of the parties hereto
or any other persons even though reference thereto may be made herein.  Escrow
Agent shall not be liable for any action taken or omitted by it in good faith
except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
any loss to the MGIC or Bank of America.  Escrow Agent's sole responsibility
shall be for the safekeeping and disbursement of the Escrow Funds in accordance
with the terms of this Escrow Agreement.  Escrow Agent shall have no implied
duties or obligations and shall not be charged with knowledge or notice of any
fact or circumstance not specifically set forth herein.  Escrow Agent may rely
upon any notice, instruction, request or other instrument, not only as to its
due execution, validity and effectiveness, but also as to the truth and accuracy
of any information contained therein, which Escrow Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.  In no event shall Escrow Agent be liable for incidental,
indirect, special, consequential or punitive damages (including, but not limited
to lost profits), even if Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.  Escrow Agent shall
not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, the accounts in which Escrow Funds are
deposited, this Escrow Agreement or the Settlement Agreement, or to appear in,
prosecute or defend any such legal action or proceeding.  Escrow Agent may
consult legal counsel selected by it in the event of any dispute or question as
to the construction of any of the provisions hereof or of any other agreement or
of its duties hereunder, or relating to any dispute involving any party hereto,
and shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instruction of such
counsel.  MGIC and Bank of America, jointly and severally, shall promptly pay,
upon demand, the reasonable fees and expenses of any such counsel.
 
 
5

--------------------------------------------------------------------------------

 
 
Escrow Agent is authorized, in its sole discretion, to comply with final orders
issued or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court's jurisdiction in the matter.  If
any portion of the Escrow Funds is at any time attached, garnished or levied
upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such property or any part thereof, then and in any such
event, Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.


9.             Indemnification of Escrow Agent.  From and at all times after the
date of this Escrow Agreement, MGIC and Bank of America, jointly and severally,
shall, to the fullest extent permitted by law, defend, indemnify and hold
harmless Escrow Agent and each director, officer, employee, attorney, agent and
affiliate of Escrow Agent (collectively, the “Indemnified Persons”) against any
and all actions, claims (whether or not valid), losses, damages, liabilities,
costs and expenses of any kind or nature whatsoever (including without
limitation reasonable attorneys' fees, costs and expenses) incurred by or
asserted against any of the Indemnified Persons, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including without limitation MGIC or Bank of
America, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Escrow Agreement or any transactions contemplated herein, whether or not
any such Indemnified Person is a party to any such action, proceeding, suit or
the target of any such inquiry or investigation; provided, however, that no
Indemnified Person shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Person. Each Indemnified Person shall, in its
sole discretion, have the right to select and employ separate counsel with
respect to any action or claim brought or asserted against it, and the
reasonable fees of such counsel shall be paid upon demand by the MGIC and Bank
of America jointly and severally.   The obligations of MGIC and Bank of America
under this Section 9 shall survive any termination of this Escrow Agreement and
the resignation or removal of Escrow Agent.


The parties agree that neither the payment by MGIC or Bank of America of any
claim by Escrow Agent for indemnification hereunder nor the disbursement of any
amounts to Escrow Agent from the Escrow Funds in respect of a claim by Escrow
Agent for indemnification shall impair, limit, modify, or affect, as between
MGIC and Bank of America, the respective rights and obligations of MGIC, on the
one hand, and Bank of America, on the other hand, under the Settlement
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Fees and Expenses of Escrow Agent.  Escrow Agent shall be
compensated for its services hereunder in accordance with Schedule A attached
hereto.  The Parties shall be equally responsible for all of the compensation
and reimbursement obligations set forth in this Section 10, and such
compensation and reimbursement obligations shall be equally payable by the
Parties, upon demand by Escrow Agent.  Obligations under this Section 10 shall
survive any termination of this Escrow Agreement and the resignation or removal
of Escrow Agent. Escrow Agent is authorized to, and may, disburse to itself from
the Escrow Funds, from time to time, the amount of any compensation and
reimbursement of out-of-pocket expenses due and payable hereunder (including any
amount to which Escrow Agent or any Indemnified Person is entitled to seek
indemnification pursuant to Section 9 hereof).  Escrow Agent shall notify the
Representatives of any disbursement from the Escrow Funds to itself or any
Indemnified Person in respect of any compensation or reimbursement hereunder and
shall furnish to the Representatives copies of all related invoices and other
statements.  Bank of America, MGIC and the Representatives hereby grant to
Escrow Agent and the Indemnified Persons a security interest in and lien upon
the Escrow Funds to secure all obligations with respect to the right to offset
the amount of any compensation or reimbursement due any of them hereunder
(including any claim for indemnification pursuant to Section 9 hereof) against
the Escrow Funds.  If for any reason funds in the Escrow Funds are insufficient
to cover such compensation and reimbursement, MGIC and Bank of America shall
promptly pay such amounts to Escrow Agent or any Indemnified Person upon receipt
of an itemized invoice.
 
11.           Representations and Warranties.  Each of MGIC and Bank of America
respectively makes the following representations and warranties to Escrow Agent:


(i)          It is duly organized, validly existing, and in good standing under
the laws of the state of its incorporation or organization, and has full power
and authority to execute and deliver this Escrow Agreement and to perform its
obligations hereunder.


(ii)         This Escrow Agreement has been duly approved by all necessary
action, including any necessary shareholder or membership approval, has been
executed by its duly authorized officers, and constitutes its valid and binding
agreement enforceable in accordance with its terms.


(iii)        The execution, delivery, and performance of this Escrow Agreement
is in accordance with the Settlement Agreement and will not violate, conflict
with, or cause a default under its articles of incorporation, articles of
organization, bylaws, management agreement or other organizational document, as
applicable, any applicable law or regulation, any court order or administrative
ruling or decree to which it is a party or any of its property is subject, or
any agreement, contract, indenture, or other binding arrangement, including
without limitation the Settlement Agreement, to which it is a party or any of
its property is subject.


(iv)       The applicable persons designated on Schedule C hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any Joint Written Direction, to amend, modify
or waive any provision of this Escrow Agreement and to take any and all other
actions as the Representatives under this Escrow Agreement, all without further
consent or direction from, or notice to, it or any other party.
 
 
7

--------------------------------------------------------------------------------

 
 
(v)         No party other than the parties hereto has, or shall have, any lien,
claim or security interest in the Escrow Funds or any part thereof.  No
financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Funds or any part thereof.


(vi)        All of its representations and warranties contained herein are true
and complete as of the date hereof and will be true and complete at the time of
any disbursement of the Escrow Funds.


12.           Identifying Information.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a Trust, or other legal entity, Escrow Agent requires
documentation to verify its formation and existence as a legal entity. Escrow
Agent may ask to see financial statements, licenses, identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  MGIC and Bank of America acknowledge
that a portion of the identifying information set forth herein is being
requested by Escrow Agent in connection with the USA Patriot Act, Pub.L.107-56
(the “Act”), and MGIC and Bank of America agree to provide any additional
information requested by Escrow Agent in connection with the Act or any similar
legislation or regulation to which Escrow Agent is subject, in a timely manner.


13.           Consent to Jurisdiction and Venue.  In the event that any party
hereto commences a lawsuit or other proceeding relating to or arising from this
Escrow Agreement, the parties hereto agree that a federal court in New York
shall have the sole and exclusive jurisdiction over any such proceeding.  If
such court lacks federal subject matter jurisdiction, the parties agree that a
California federal court shall have sole and exclusive jurisdiction.  Any of
these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue.  The parties hereto
consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept service of process to vest personal
jurisdiction over them in any of these courts.


14.           Notice.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or email (with confirmed receipt) to the address or email
address set forth in this section 14, or to such other address as each party may
designate for itself by like notice, and shall be deemed to have been given on
the date deposited in the mail, if mailed, by first-class, registered or
certified mail, postage prepaid, addressed as set forth herein, or to such other
address as each party may designate for itself by like notice.
 
 
8

--------------------------------------------------------------------------------

 
 
If to MGIC at:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email:  jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois  60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com


If to Bank of America at:
 
Bank of America
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com


If to Escrow Agent at:                                                      
 
U.S. Bank National Association, as Escrow Agent
1555 N RiverCenter Drive Suite 203
Milwaukee, WI 53212
Attention:  Peter Brennan
Email:  Peter.Brennan@USBank.com


15.           Amendment or Waiver.  This Escrow Agreement may be changed,
waived, discharged or terminated only by a writing signed by the Representatives
and Escrow Agent.  No delay or omission by any party in exercising any right
with respect hereto shall operate as a waiver.  A waiver on any one occasion
shall not be construed as a bar to, or waiver of, any right or remedy on any
future occasion.
 
 
9

--------------------------------------------------------------------------------

 


16.           Severability.  To the extent any provision of this Escrow
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.


17.           Governing Law.  This Escrow Agreement shall be construed and
interpreted in accordance with the internal laws of the State of New York
without giving effect to the conflict of laws principles thereof.


18.           Entire Agreement.  This Escrow Agreement and the Settlement
Agreement constitute the entire agreement between the parties relating to the
deposit, holding, investment and disbursement of the Escrow Funds, and sets
forth in their entirety the obligations and duties of Escrow Agent with respect
to the Escrow Funds.  Each of the Parties acknowledges the intent and covenants
set forth in Section 2(d) of the Settlement Agreement.  In the event of any
conflict between this Escrow Agreement and such Section 2(d), then, to the
maximum extent permitted by law, such Section 2(d) shall govern.


19.           Binding Effect.  All of the terms of this Escrow Agreement, as
amended from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the respective successors and assigns of MGIC, Bank of America
and Escrow Agent.


20.           Execution in Counterparts.  This Escrow Agreement and any Joint
Written Direction may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement or direction.


21.           Termination.  Upon the first to occur of the termination of the
Escrow Period, the disbursement of all amounts in the Escrow Funds pursuant to
Joint Written Directions or the disbursement of all amounts in the Escrow Funds
into court pursuant to Section 4 or Section 5 hereof, this Escrow Agreement
shall terminate and Escrow Agent shall have no further obligation or liability
whatsoever with respect to this Escrow Agreement or the Escrow Funds.


22.           Dealings.  Escrow Agent and any stockholder, director, officer or
employee of Escrow Agent may buy, sell, and deal in any of the securities of the
MGIC or Bank of America and become pecuniarily interested in any transaction in
which the MGIC or Bank of America may be interested, and contract and lend money
to the MGIC or Bank of America and otherwise act as fully and freely as though
it were not Escrow Agent under this Agreement.  Nothing herein shall preclude
Escrow Agent from acting in any other capacity for the MGIC or Bank of America
or for any other entity.
 
23.           Security Advice Waiver.  The Representatives acknowledge that to
the extent regulations of the Comptroller of the Currency or other applicable
regulatory entity grant the Representatives the right to receive brokerage
confirmations for certain security transactions as they occur, the
Representatives specifically waive receipt of such confirmations to the extent
permitted by law.  Escrow Agent will furnish the Representatives periodic cash
transaction statements that include detail for all investment transactions made
by Escrow Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
24.           Tax Reporting.  Escrow Agent shall have no responsibility for the
tax consequences of this Escrow Agreement and hereby advises each party to
consult with independent counsel concerning any tax ramifications.  Any interest
or income on the Escrow Funds shall be reported on a cash basis unless
determined otherwise in accordance with the terms of this Escrow Agreement.
 
[Remainder of this page intentionally left blank; signature page follows.]
 
 
11

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have caused this Escrow
Agreement to be executed under seal as of the date first above written.
 
MORTGAGE GUARANTY INSURANCE CORPORATION
 
BANK OF AMERICA, N.A.
           
Name:
 
Name:
Title:
 
Title:




 
U.S BANK NATIONAL ASSOCIATION as Escrow Agent
         
Name:
 
Title:

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Schedule of Fees for Services as Escrow Agent
Due Upon Execution of Escrow Agreement

 
I.
Acceptance Fee:

$1,000.00
The acceptance fee includes the administrative review of documents, initial
set-up of each account, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.
 
II.
Annual Administration Fee:

$3,500.00
Annual administration fee for performance of the routine duties of Escrow Agent
associated with the management of each account.  Administration fees are payable
in advance.
 
III.
Out-of-Pocket Expenses:

At Cost
Out of pocket expenses outside of wire charges will be billed back at cost.


IV.
Extraordinary Expenses:

Reimbursement of Agent’s fees incurred including but not limited to reasonable
attorney’s fees and expenses.


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.


For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET ACCOUNT AUTHORIZATION FORM
DESCRIPTION AND TERMS


The U.S. Bank Money Market Account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.


The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank’s trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per depositor, for the benefit of MGIC and Bank of
America, as determined under FDIC Regulations, up to applicable FDIC limits.
 
AUTOMATIC AUTHORIZATION


In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account.  The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


MGIC Representatives:


           The following person(s) are hereby designated and appointed as the
MGIC Representatives with respect to the Settlement Payment and Denial
Settlement Payment under the Escrow Agreement:



   
Name: [***]
 
Title:   [***]
         
Name:  [***]
 
Title:    [***]
         
Name:   [***]
 
Title:     [***]
 



Bank of America Representative(s):


The following person(s) are hereby designated and appointed as the Bank of
America Representatives with respect to the Reimbursement Payment under the
Escrow Agreement.
 

   
Name:  [***]
 
Title:   [***]
         
Name:  [***]
 
Title: [***]
         
Name: [***]
 
Title: [***]
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Form of Subject Loan Report
 
 
 

--------------------------------------------------------------------------------

 
 
Subject Loan Report - Exhibit I
 
Field Name
Description
MGIC Certificate Number
The number assigned by the mortgage insurance company to track the primary
insurance coverage on the loan
Recon ID Number
The number assigned by Bank of America and MGIC to identify the loan for
reconcilation purposes.
Borrower Name
Names of borrower(s)
Servicer Name *
Name of entity servicing the loan
Servicer Loan Number *
The current loan number assigned to the loan
Payee Name
Entity to whom MGIC directed the claim payment
Resolved Claim Method
Paid, rescinded, denied, canceled, or withdrawn
Claim Type
Initial or supplemental
Claim Filed Date
Date the claim was filed by the servicer or GSE
Claim Resolution Date
Date claim paid, rescinded, denied, canceled or withdrawn
Submitted Claim Amount ($)
Claim amount submitted by servicer or GSE prior to any corrections and
curtailments under the applicable Master Policy
Adjusted Claim Amount ($)
Claim amount after corrections and curtailments under the applicable Master
Policy
Mortgage Insurance Coverage Percentage (%)
MGIC percentage of coverage for the loan
Claim Benefit Amount
The Loss amount which resulted from multiplying the Adjusted Claim Amount by the
Mortgage Insurance Coverage Percentage
Settlement Percentage (%)
The Settlement Percentage applicable to the loan based on Category
classification
Settlement Percentage Claim Payment ($)
The amount that MGIC paid which resulted from multiplying the Settlement
Percentage by the Claim Benefit Amount
Settlement Percentage Reduction ($)
Amount by which the Claim Benefit Amount was reduced as a result of MGIC paying
the Settlement Percentage Claim Payment Amount

 
*
May not be current information and will only be updated upon resolution of a
claim.

 
 
 

--------------------------------------------------------------------------------

 

Exhibit J
 
Form of Stipulation and Order of Dismissal
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
David E. Weiss (SBN 148147)
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105-3659
Telephone: (415) 543-8700
Facsimile:  (415) 391-8269
dweiss@reedsmith.com
 
David M. Halbreich (SBN 138926)
Reed Smith LLP
355 South Grand Avenue
Suite 2900
Los Angeles, CA 90071
Telephone:  (213) 457-8000
Facsimile: (213) 457-8080
dhalbreich@ReedSmith.com
 
Roxanne M. Anderson (SBN 244935)
Reed Smith LLP
10 South Wacker Drive
40th Floor
Chicago, IL 60606-7507
Telephone:  (312) 207-1000
Facsimile: (312) 207-6400
randerson@reedsmith.com
 
Attorneys for Plaintiffs COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.
 

 
UNITED STATES DISTRICT COURT
 
NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
 
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A. (successor to BAC Home
Loans Servicing, LP and f/k/a Countrywide Home Loans Servicing, LP),
 
Plaintiffs,
 
v.
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Defendant.
 
 
Case No.  C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
Honorable Jeffrey S. White

 
Case No. C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
It is hereby stipulated by and between Countrywide Home Loans, Inc. (“CHL”),
Bank of America, N.A. (“BANA”), and Mortgage Guaranty Insurance Corporation
(“MGIC”) that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and
based on the Confidential Settlement Agreement and Release, dated April 19,
2013, by and among MGIC, CHL, and BANA, in its capacity as master servicer or
servicer (the “CHL Settlement Agreement”) (a copy of which, as filed with the
Securities and Exchange Commission, is attached as Exhibit A), and the
Confidential Settlement Agreement and Release, dated April 19, 2013, by and
between MGIC and BANA (the “BANA Settlement Agreement,” a copy of which, as
filed with the Securities and Exchange Commission, is attached as Exhibit B,
together with the CHL Settlement Agreement, the “Settlement Agreements”), the
above-captioned action is dismissed with prejudice as to the loans listed on
Exhibit C and without prejudice as to the loans listed on Exhibit D.  This
dismissal expressly is conditioned upon and based on the attached Settlement
Agreements.
 
Each party shall bear its own costs and attorneys’ fees.
 
Dated:
 
Bartlit Beck Herman Palenchar & Scott LLP
           
By:
/s/ Andrew C. Baak
     
Jeffrey A. Hall
     
Joseph C. Smith, Jr.
     
Andrew C. Baak
     
Attorneys for Defendant
     
MORTGAGE GUARANTY INSURANCE CORPORATION
 

 

   
Reed Smith LLP
           
By:
/s/ David M. Halbreich
     
David M. Halbreich
     
David E. Weiss
     
Roxanne M. Anderson
     
Attorneys for Plaintiffs
     
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.
 

 
Case No. C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
 
2

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Claimant,
 
v.
 
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
 
Respondents.
 
No. 51 148 Y 00398 10
 
 
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



The Panel, having reviewed the Confidential Settlement Agreement and Release,
dated April 19, 2013, entered into by and among Claimant and Counterclaim
Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and Respondent and
Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and Bank of America,
N.A. (“BANA”) (in its capacity as master servicer or servicer) (the “CHL
Settlement Agreement,” attached as Exhibit A), and the Confidential Settlement
Agreement and Release, dated April 19, 2013, entered into by and between MGIC
and BANA, as a successor to BAC Home Loans Servicing f/k/a Countrywide Home
Loans Servicing LP, on its own behalf and as successor in interest by de jure
merger to Countrywide Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the
“BANA Settlement Agreement,” attached as Exhibit B; the CHL Settlement Agreement
and the BANA Settlement Agreement are referred to collectively as the
“Settlement Agreements”), and GOOD CAUSE APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES, AND DECREES:


Based on the joint submission of MGIC, CHL, and BANA, and pursuant to the terms
and conditions of the applicable Settlement Agreement(s), which is/are
incorporated by reference, all claims in this arbitration related to the loans
listed on Exhibit C are dismissed with prejudice as specified in Section 6(d) of
the BANA Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit C.
 
The Panel shall retain jurisdiction over claims in this matter related to loans
not listed on Exhibit C while the parties seek consent to resolve such claims
pursuant to the terms of the CHL Settlement Agreement.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013        
 
  Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Claimant,
 
v.
 
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
 
Respondents.
 
No. 51 148 Y 00398 10
 
 
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



The Panel, having previously reviewed the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and among Claimant and
Counterclaim Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and
Respondent and Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and
Bank of America, N.A. (“BANA”) (in its capacity as master servicer or servicer)
(the “CHL Settlement Agreement”), and the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and between MGIC and BANA, as a
successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans Servicing LP,
on its own behalf and as successor in interest by de jure merger to Countrywide
Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the “BANA Settlement
Agreement;” the CHL Settlement Agreement and the BANA Settlement Agreement are
referred to collectively as the “Settlement Agreements”), and GOOD CAUSE
APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES AND DECREES:


1. Based on the joint submission of MGIC, CHL, and BANA and consents obtained on
behalf of certain loans, and pursuant to the terms and conditions of the
Settlement Agreement(s), which is/are incorporated by reference, all claims in
this arbitration related to the loans listed on Exhibit A are dismissed with
prejudice as specified in Section 6(d) of the CHL Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit A.
 
Except for claims related to loans that have previously been dismissed with
prejudice, the Panel shall retain jurisdiction over claims in this matter
related to loans not listed on Exhibit A while the parties continue to seek
consent to include additional loans in the CHL Settlement Agreement.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013            
Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Claimant,
 
v.
 
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
 
Respondents.
 
No. 51 148 Y 00398 10
 
 
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



The Panel, having previously reviewed the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and among Claimant and
Counterclaim Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and
Respondent and Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and
Bank of America, N.A. (“BANA”) (in its capacity as master servicer or servicer)
(the “CHL Settlement Agreement”), and the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and between MGIC and BANA, as a
successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans Servicing LP,
on its own behalf and as successor in interest by de jure merger to Countrywide
Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the “BANA Settlement
Agreement;” the CHL Settlement Agreement and the BANA Settlement Agreement are
referred to collectively as the “Settlement Agreements”), and GOOD CAUSE
APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES AND DECREES:


1. Based on the joint submission of MGIC, CHL, and BANA and consents obtained on
behalf of certain loans, and pursuant to the terms and conditions of the
Settlement Agreement(s), which is/are incorporated by reference, all claims in
this arbitration related to the loans listed on Exhibit A are dismissed with
prejudice as specified in Section 6(e) of the CHL Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit A.
 
All claims in this arbitration related to the loans listed on Exhibit B are
dismissed without prejudice; such claims shall be tolled as specified in Section
6(e) of the CHL Settlement Agreement, and shall continue to be tolled for three
(3) months after entry of this order, in addition to any other tolling periods
that may apply by operation of law.
 
Upon expiration of the three-month period referenced in Paragraph 3, the Panel
shall have no further jurisdiction over claims related to the loans listed on
Exhibit B and shall have no further involvement in the above-captioned
arbitration.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013    
 
     
Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit K
 
Form of UCC-1 Financing Statement
 
(Section 2(e)(i))
 
 
 

--------------------------------------------------------------------------------

 
 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

  A. NAME & PHONE OF CONTACT AT FILER [optional]                           B.
SEND ACKNOWLEDGMENT TO:  (Name and Address)                                    
                                 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 
1. DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do not abbreviate or combine names
 

 
1a. ORGANIZATION'S NAME
    OR Mortgage Guaranty Insurance Corporation
1b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
1c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
          250 East Kilbourn Avenue Milwaukee WI 53202 USA
1d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
 
Corporation
1f. JURISDICTION OF ORGANIZATION
 
Wisconsin
1g. ORGANIZATIONAL ID # if any
 
29858
o NONE

 
2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names
 

 
2a. ORGANIZATION'S NAME
    OR  
2b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
2c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
                   
2d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
 
2f. JURISDICTION OF ORGANIZATION
 
 
2g. ORGANIZATIONAL ID # if any
 
 
o NONE

 
3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name (3a or 3b)
 

 
3a. ORGANIZATION'S NAME
    OR Bank of America, N.A.
3b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
3c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
          450 Rockefeller Plaza, 7th Floor New York NY 10020-1605 USA

 
4. This FINANCING STATEMENT covers the following collateral:
 
All of Debtor's right, title and interest in and to any and all disbursements
from the MGIC Escrow Account to which Debtor is entitled pursuant to the terms
and conditions of the Settlement Agreement or the Escrow Agreement. As used
herein:
 
"MGIC Escrow Account" means the escrow account established pursuant to Section 2
(c) of the Settlement Agreement into which Debtor will deposit certain sums as
set forth in the Settlement Agreement.
 
"Settlement Agreement" means that certain Confidential Settlement Agreement and
Release made as of April 5, 2013 by and between Debtor and Bank of America, N.A.
(as successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans Servicing
LP), on its own behalf and as successor in interest by de jure merger to
Countrywide Bank FSB, formerly Treasury Bank.
 
"Escrow Agreement" means that certain Escrow Agreement dated as of April 5, 2013
by and between Debtor, Bank of America, N.A. (as successor to BAC Home Loans
Servicing f/k/a Countrywide Home Loans Servicing LP), on its own behalf and as
successor in interest by de jure merger to Countrywide Bank FSB, formerly
Treasury Bank, and U.S. Bank National Association as escrow agent.
 
5. ALTERNATIVE DESIGNATION [if applicable]:
o
LESSEE/LESSOR
o
CONSIGNEE/CONSIGNOR
o
BAILEE/BAILOR
o
SELLER/BUYER
o
AG. LIEN
o
NON-UCC FILING

 

6. o
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS. Attach Addendum [if applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE] [optional]
o
All Debtors
o
Debtor 1
o
Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA   Wisconsin Department of Financial
Institutions

  
FILING OFFICE COPY - UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit M
 
Form of Bank of America Share Report
 
 
 

--------------------------------------------------------------------------------

 
 
Bank of America Share Report - Exhibit M
 
Class 1 GSE Claims Paid During Period of _________________
 
MGIC Certificate
Number
Recon ID
Servicer Loan
Number
Payee Name
Loss
Settlement Percentage
Claim Payment $
Claim Payment
Date
Bank of America
Share or Reduced
Amount $

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit N
 
Illustrative Settlement Percentage Claim Payment Calculations
 
 
 

--------------------------------------------------------------------------------

 
 
Bank of America - MGIC Settlement Agreement
Illustrative Settlement Percentage Claim Payment Calculations*
 

   
Percentage Guaranty Option (30%)
   
Pre-Claim Sale Option
   
Property Acquisition Settlement Option
     
Standard
   
Settlement
Percentage Claim
Payment
   
Standard
   
Settlement
Percentage Claim
Payment
   
Standard
   
Settlement
Percentage Claim
Payment
                                       
Unpaid Principal Balance
    200,000       200,000       200,000       200,000       200,000      
200,000  
Interest
    10,000       10,000       10,000       10,000       10,000       10,000  
Expenses
    10,000       10,000       10,000       10,000       10,000       10,000  
Interest Since Claim Filing
                                    1,000       1,000  
Adjusted Claim Amount (After corrections and curtailments)
    220,000       220,000       220,000       220,000       221,000      
221,000  
Less:  Net Sales Proceeds
                    (180,000 )     (180,000 )                
Plus:  Interest to sale closing
                    10,000       10,000                  
Plus:  Post Claim Expenses
                                    5,000       5,000  
Claim Benefit Amount
    66,000       66,000       50,000       50,000       226,000       226,000  
Settlement Percentage (%) **
            [***]               [***]               [***]  
Settlement Percentage Reduction
            [***]               [***]               [***]  
Settlement Percentage Claim Payment
            [***]               [***]               [***]  

 
*
Examples show the most common amounts included on a claim.

**
Examples show only the GSE/HFI Settlement Percentage.

 
 

--------------------------------------------------------------------------------